            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 1 of 20



 1                                                                Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                           NO. CR19-0010RSM
11
                             Plaintiff,
                                                            GOVERNMENT’S RESPONSE TO
12
                        v.                                  MOTION TO DISMISS FOR
13                                                          SELECTIVE PROSECUTION, OR IN
        HUAWEI DEVICE CO., LTD., and
                                                            THE ALTERNATIVE, FOR
14      HUAWEI DEVICE USA, INC.,
                                                            DISCOVERY
15
                             Defendants.
                                                            (Noted August 30, 2019)
16
17
18         The United States of America, by and through, Tessa M. Gorman, First Assistant
19 United States Attorney for the Western District of Washington (Acting Under Authority
20 Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
21 Velamoor, Assistant United States Attorneys for said District, hereby responds to
22 Defendants Huawei Device Co., Ltd. (“Huawei China”) and Huawei Device USA, Inc.
23 (“Huawei USA”) (collectively “Huawei”)’s motion to dismiss for selective prosecution,
24 or in the alternative, for discovery. Dkt. No. 57.
25 //
26 //
27
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 2 of 20



 1                                        INTRODUCTION
 2          Huawei claims that the United States Attorney’s Office (the “USAO”) filed this
 3 case to further a political campaign against Chinese businesses. Huawei’s claim is
 4 baseless—the USAO filed this case because Huawei had engaged in a brazen corporate
 5 plot to steal sensitive trade secrets in this District, and had tried to cover up its
 6 misconduct by repeatedly lying about what had happened. Moreover, Huawei’s actions
 7 were not isolated, or the product of a few employees. Rather, Huawei China maintained
 8 a secret, formal program that rewarded employees with bonuses who stole sensitive
 9 information from competitors. In addition, as a congressional investigation found,
10 Huawei has exhibited a pattern and practice of stealing intellectual property, and
11 repeatedly been dishonest when questioned about its practices and its conduct. In short,
12 Huawei is no victim of selective prosecution—its misconduct and dishonesty are why the
13 USAO opened and pursued this investigation, culminating in the charges that are
14 currently pending before the Court. Huawei fails to meet the “rigorous” standard for
15 dismissal or obtaining discovery, and therefore its motion should be denied.
16                                         BACKGROUND
17          A. The U.S. House of Representatives Investigation
18          In 2011, the U.S. House of Representatives Permanent Select Committee on
19 Intelligence (the “House Committee” or “Committee”) launched an investigation into
20 Huawei and ZTE, another Chinese telecommunications company. See Exhibit A at iv.
21 The House Committee’s focus was the extent to which the two companies posed a risk to
22 national security in light of their increasing sales to the United States market. Id. at iv, 8.
23          The House Committee began by noting that “Chinese intelligence collection
24 efforts against the U.S. government are growing in scale, intensity and sophistication.”
25 Id. at 2 (internal quotation omitted). The Committee stated that “U.S. private sector firms
26 and cybersecurity specialists report an ongoing onslaught of sophisticated computer
27 network intrusions that originate in China, and are almost certainly the work of, or have
28 the backing of, the Chinese government.” Id. The Committee found that “Chinese
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 3 of 20



 1 intelligence services, as well as private companies and other entities, often recruit those
 2 with direct access to corporate networks to steal trade secrets and other sensitive
 3 proprietary data.” Id.
 4         The House Committee concluded that Huawei and ZTE posed a unique risk to the
 5 United States because the companies provided a “wealth of opportunities for Chinese
 6 intelligence agencies to insert malicious hardware or software implants into critical
 7 telecommunications components and systems.” Id. at 3. The Committee noted that the
 8 Chinese government could seek the companies’ cooperation in this regard, and that both
 9 companies “would be obligated [under Chinese law] to cooperate with any request by the
10 Chinese government to use their systems or access them for malicious purposes under the
11 guise of state security.” Id.
12         During its investigation, the House Committee requested a variety of information
13 from Huawei to better evaluate the risk that it posed. Id. at 9. The Committee found
14 Huawei to be “obstructionist” in response to its requests. Id. at 10. Huawei refused to
15 turn over a number of documents, and the few key documents that it did disclose were
16 unsigned drafts that could not be authenticated. Id. at 9, 12, 15, 16. The Committee
17 heard from Huawei executives, but found their answers to be “not credible,” “evasive,”
18 “incomplete,” and “vague.” Id. at 10, 21, 26, 27, 32. The Committee expressed
19 bewilderment that the executives “claimed to have no understanding or knowledge of
20 commonly used terms, could not answer questions about the composition of [Huawei’s]
21 internal Party Committees, refused to provide straightforward answers about [Huawei’s]
22 operations in the United States, sought to avoid answering questions about [Huawei’s]
23 histories of intellectual property protection, and claimed to have no understanding or
24 knowledge of Chinese laws that force [the company] to comply with the Chinese
25 government’s requests for access to [its] equipment.” Id. at 10.
26         The Committee also found that Huawei had provided a misleading and incomplete
27 account of the company’s ties to the Chinese government. As the Committee noted,
28 Huawei repeatedly has asserted “that it is a private, employee-owned and controlled
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 4 of 20



 1 company that is not influenced by the Chinese government or Chinese Communist
 2 Party.” Id. at 14. However, Huawei refused to answer basic questions about its structure
 3 and history, including the identity of its largest shareholders, who had served on its Board
 4 of Directors, and how Board members were chosen. Id. at 14-16. Of particular concern,
 5 Huawei refused to disclose details about how it interacted with the Chinse government.
 6 Id. at 21-22. The Committee noted that Huawei maintained an internal Chinese
 7 Communist Party Committee, and that Huawei refused to provide details about the Party
 8 Committee’s role and connection to the government. Id. at 23-24. When Huawei was
 9 asked about its ties to the Chinese military, its responses were not credible. Id. at 24. For
10 example, Huawei denied that its Chairwoman had been previously affiliated with the
11 Ministry of State Security, despite the fact that Huawei’s own website listed her as
12 having had this role. Id. When confronted about the discrepancy, Huawei offered no
13 explanation. Id.
14         The Committee also uncovered evidence that Huawei was engaged in widespread
15 illegal conduct. The Committee heard from “numerous sources” who revealed that
16 Huawei had engaged in a “pattern of disregard for the intellectual property rights” of
17 United States companies. Id. at 31. These sources included former employees, who said
18 that Huawei was “known to purposely use the patented material of other firms” and
19 pirated software. Id. at 31, 35. Both current and former employees also told the
20 Committee that Huawei was engaged in numerous law violations relating to bribery,
21 corruption, fraud, immigration, and discrimination. Id. at 35.
22         B. Huawei’s Formal Bonus Program for Rewarding Theft of Intellectual
23            Property

24         In 2013, in the wake of the House Committee report, Huawei China launched a

25 formal bonus program to reward employees who stole competitor information. See
26 generally Indictment, Dkt. 1, ¶¶ 47-48. Under the policy, employees were told that they
27 had the responsibility to collect competitor information. The company said that monetary
28 awards would be available to employees who stole information, and that the amount of
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 4
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 5 of 20



 1 the awards would be tied to the value of the information obtained. The company said that
 2 the “Account Dept” and a “Competition Mgmt Group” would be responsible for
 3 reviewing the information collected and awarding bonuses. The company emphasized
 4 that employees would not be “punished” for stealing information. Employees were
 5 directed to send particularly sensitive information to a special Huawei encrypted internal
 6 email address.
 7            Huawei China’s directive was sent to employees based in the United States at
 8 Huawei USA. In response, Huawei USA’s human resources executive, recognizing the
 9 blatant illegality of the directive, emailed Huawei USA’s employees. She noted that
10 employees had received an email from headquarters titled “Attention to get Rewards!”
11 and that the email “seems to indicate that [employees] are being encouraged and could
12 possibly earn a monetary award for collecting confidential information regarding our
13 competitors and sending it back to HQ.” Id. ¶ 48. She further wrote that although the
14 theft program “may be normal and within the usual course of business” in “some foreign
15 countries and regions,” the program was prohibited by Huawei Device USA’s corporate
16 policies. Id. Nothing in her email suggested that the policy was being suspended in
17 China, including as to efforts by China-based employees to steal information from the
18 United States.
19            C. Litigation Alleging Trade Secret Theft by Huawei
20            Prior to the events of this case, Huawei had been sued at least twice in the United
21 States for serious allegations of trade secret theft.1 In 2003, Cisco had sued multiple
22 Huawei entities, alleging that Huawei had stolen Cisco’s intellectual property relating to
23 network routers. See Exhibit B ¶ 1. Cisco sold, among other things, routers that handled
24 internet and other data traffic. Id. ¶ 10. Huawei launched a competing router, which it
25 marketed as a cheaper version of the Cisco router. Id. ¶ 12. Cisco alleged that Huawei
26
27   1
       Huawei also has been sued in the United States multiple times for patent violations, including a recent case that
     resulted in an award of over $10 million dollars after a finding that Huawei had willfully violated multiple patents.
28   See Optis Wireless Technology LLC et al. v. Huawei Device USA, Inc. et al., CV17-123 (E.D. Tex.), Dkt. 374.
      RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                                 UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 5
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 6 of 20



 1 had copied Cisco’s source code and other software in developing its router. Id. ¶¶ 15-22.
 2 Cisco showed, in particular, that whole portions of Huawei’s code were line-by-line
 3 identical to Cisco’s code. Id. ¶ 17. Cisco also alleged that Huawei had simply copied
 4 Cisco’s user manual when developing the manual for its routers. Id. ¶¶ 23-24. In 2004,
 5 Huawei and Cisco settled the case.
 6         In 2010, Motorola had sued a Huawei entity, alleging trade secret theft. See
 7 Exhibit C ¶ 338. According to Motorola, one of Motorola’s employees repeatedly copied
 8 source code and other sensitive information from its network. Id. ¶ 54. The employee
 9 had been secretly working for Lemko, one of Motorola’s competitors, which had offices
10 in China. Id. ¶¶ 49, 53. The employee was arrested while attempting to board a flight to
11 China with $30,000 in cash and over 1000 electronic and paper Motorola documents in
12 her possession. Id. ¶ 68. During the course of its investigation, Motorola learned that
13 Lemko’s founder had sent stolen Motorola product specifications to Huawei. Id. ¶ 350-
14 54. In 2010, the case settled.
15         D. The Underlying Case Conduct
16         The conduct in this case, which is detailed in the Indictment, reflected a number of
17 incredibly aggravating circumstances, particularly in light of the company’s history, as
18 outlined above.
19         First, Huawei China engineers, including the head of its robotics program,
20 repeatedly pressured Huawei USA employees to steal T-Mobile’s trade secret robot
21 technology over the course of nearly a year. Indictment ¶¶ 14-23.
22         Second, the Huawei employees who were involved in the theft acted willfully,
23 knowing that T-Mobile was unwilling to share its technology, and had carefully guarded
24 it. As a senior Huawei USA employee told Huawei China engineers who were
25 pressuring U.S.-based employees to steal additional information: “[T-Mobile] has set up
26 a security system by putting camera into the robot Lab. I think everyone knows what this
27 means . . . . We can’t provide any further information to [headquarters] because we can’t
28 get anything from [T-Mobile].” Id. ¶ 24.
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 6
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 7 of 20



 1         Third, Huawei China took the extraordinary step of flying an engineer to the
 2 United States for the purpose of stealing T-Mobile’s technology. Id. ¶ 27. When this
 3 employee was caught in T-Mobile’s laboratory without authorization, he returned the
 4 very next day to continue to steal information, only to be caught a second time. Id. ¶ 28-
 5 29.
 6         Fourth, after these two incidents, T-Mobile limited access to the laboratory to a
 7 single Huawei employee. Id. ¶ 31. Incredibly, Huawei China immediately tasked this
 8 employee with stealing additional information, culminating in his smuggling a robot arm
 9 out of the laboratory. Id. ¶¶ 32-34. When confronted, this employee initially lied to T-
10 Mobile about having taken the arm—all the while giving the arm to the Chinese engineer
11 who had been kicked out the laboratory to share with his colleagues in China. Id. ¶¶ 34-
12 35.
13         Fifth, after T-Mobile learned of the robot arm theft, Huawei prepared a bogus
14 “investigation report.” Id. ¶ 39. Much like how the company had responded to Congress,
15 the report was riddled with misstatements and material omissions. Id. As just one
16 example, the report said that the Chinese engineer had taken nine photographs in a
17 “moment of indiscretion,” failing to point out that the engineer had been sent to the
18 United States for the purpose of stealing T-Mobile’s technology, that his actions were the
19 culmination of a months-long campaign involving numerous employees to steal the
20 technology, and that multiple employees had taken unauthorized photographs in the
21 laboratory on several prior occasions. Id. ¶ 42.
22         E. The Timeline of this Prosecution
23         As Huawei acknowledges in its motion, T-Mobile reported Huawei’s theft of its
24 trade secrets to the Seattle FBI in August 2013, weeks after it discovered Huawei’s
25 criminal activities. The events at issue became the subject of a civil lawsuit, filed by T-
26 Mobile in September 2014, and litigated through a jury trial in April and May 2017, with
27 post-trial litigation thereafter. Along the way, the Seattle FBI referred the case to the
28 USAO. By December 2017—less than seven months after the verdict in the civil case —
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 7
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 8 of 20



 1 the Assistant United States Attorneys handling this case had contact with defense counsel
 2 for Huawei and advised that the USAO planned to seek an indictment against Huawei in
 3 the coming months. The USAO and defense counsel maintained regular contact about
 4 the case throughout 2018 and into early January 2019, at which point the Grand Jury
 5 returned the Indictment in this case.
 6                                          ARGUMENT
 7         I.     HUAWEI HAS WHOLLY FAILED TO MEET ITS HIGH BURDEN
 8                IN SHOWING SELECTIVE PROSECUTION.

 9      A. The Rigorous Standard for Evaluating Selective Prosecution Claims

10         “In our criminal justice system, the Government retains ‘broad discretion’ as to

11 whom to prosecute.” Wayte v. United States, 470 U.S. 598, 607 (1985) (quoting United
12 States v. Goodwin, 457 U.S. 368, 380, n.11 (1982)). “[S]o long as the prosecutor has
13 probable cause to believe that the accused committed an offense defined by statute, the
14 decision whether or not to prosecute, and what charge to file or bring before a grand jury,
15 generally rests entirely in his [or her] discretion.” Bordenkircher v. Hayes, 434 U.S. 357,
16 364 (1978); see also United States v. Arenas-Ortiz, 339 F.3d 1066, 1068 (9th Cir. 2003)
17 (“We must exercise a high degree of deference to the decision of prosecuting authorities
18 to bring charges, because the Constitution assigns that decision to the executive branch of
19 government.”). “This broad discretion rests largely on the recognition that the decision to
20 prosecute is particularly ill-suited to judicial review.” Wayte, 470 U.S. at 607. “Such
21 factors as the strength of the case, the prosecution's general deterrence value, the
22 Government's enforcement priorities, and the case’s relationship to the Government's
23 overall enforcement plan are not readily susceptible to the kind of analysis the courts are
24 competent to undertake.” Id. In addition, as the Supreme Court has recognized:
25         [Judicial review of charging decisions] entails systemic costs of particular
           concern. Examining the basis of a prosecution delays the criminal
26         proceeding, threatens to chill law enforcement by subjecting the
27         prosecutor’s motives and decisionmaking to outside inquiry, and may
           undermine prosecutorial effectiveness by revealing the Government’s
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 8
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 9 of 20



 1          enforcement policy. All these are substantial concerns that make the courts
            properly hesitant to examine the decision whether to prosecute.
 2
     Id.
 3
 4           The doctrine of “selective prosecution” is a narrow exception to the general rule
 5 that a prosecutor’s charging decisions are immune from judicial review. See generally
 6 United States v. Armstrong, 517 U.S. 456 (1996). Under the selective prosecution
 7 doctrine, a prosecutor cannot base his or her charging decision upon an “‘unjustifiable
 8 standard such as race, religion, or other arbitrary classification.’” Id. at 464 (quoting
 9 Oyler v. Boles, 368 U.S. 448, 456 (1962). However, because “‘[t]he presumption of
10 regularity supports’ prosecutorial decisions,” the defendant bears a heavy burden in
11 showing selective prosecution. United States v. Armstrong, 517 U.S. 456, 464 (1996)
12 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14–15 (1926)).
13 Specifically, the defendant must make two showings. First, a defendant must establish
14 that similarly situated individuals of a different race, or in this case, national origin, were
15 not prosecuted. See United States v. Arenas-Ortiz, 339 F.3d 1066, 1068 (9th Cir. 2003).
16 “This standard . . . is ‘a demanding one.’” Id. (quoting Armstrong, 517 U.S. at 463)). In
17 addition, it is not enough to show that a large number of individuals or a certain race or
18 national origin have been prosecuted for a particular offense—rather, the defendant must
19 show that individuals of other races or national origins “had been left unprosecuted.”
20 United States v. Turner, 104 F.3d 1180, 1185 (9th Cir. 1997). Second, the defendant
21 must show that the prosecution was “based on an impermissible motive.” United States
22 v. Bourgeois, 964 F.2d 935, 938 (9th Cir. 1992); see also Armstrong, 517 U.S. at 465.
23          The standard for obtaining discovery in support of a selective prosecution claim
24 also is high. Armstrong, 517 U.S. at 468. As the Supreme Court has stated: “The
25 justifications for a rigorous standard for the elements of a selective prosecution claim . . .
26 require a correspondingly rigorous standard for discovery in the aid of such a claim.” Id.
27 In order to obtain discovery, “defendant must produce ‘some evidence that similarly
28 situated defendants of other races [or national origins] could have been prosecuted, but
      RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 9
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 10 of 20



 1 were not.’” United States v. Arenas-Ortiz, 339 F.3d 1066, 1069 (9th Cir. 2003) (quoting
 2 Armstrong, 517 U.S. at 469). Although the standard for obtaining discovery is less than
 3 the standard for establishing an actual violation, “[e]ven [the discovery] standard . . . is a
 4 ‘rigorous’ one designed to minimize interference with the prosecutorial function.” Id.
 5 (quoting Armstrong, 517 U.S. at 468).
 6         As set forth below, Huawei has wholly failed to meet either prong of the selective
 7 prosecution doctrine, and is not entitled to discovery, let alone dismissal of this action.
 8      B. Huawei Has Not Established That Similarly Situated Actors Were Not
 9         Prosecuted.

10         Huawei has completely failed to show that similarly situated actors could have

11 been prosecuted, but were not. Armstrong, 517 U.S. at 469. Huawei is literally in a class
12 by itself—its history of a flagrant disregard for the rule of law is virtually unmatched
13 compared to any company that purports to conduct legitimate business. To summarize:
14             As a congressional investigation found, Huawei had exhibited a “pattern of

15 disregard for the intellectual property rights” of United States companies, and was
16 engaged in widespread illegal conduct pertaining to bribery, corruption, fraud,
17 immigration, and discrimination. See Exhibit A at 31, 35.
18                Huawei executives repeatedly lied during the congressional investigation
19 and concealed material facts. See Exhibit A at 9, 10, 12, 14, 16, 21, 26, 27, 32.
20                Huawei has been sued twice for serious allegations of trade secret and
21 related theft. See Exhibits B, C. In both cases, the plaintiffs came forward with
22 compelling evidence that Huawei had illegally misappropriated trade secrets and
23 protected information.
24                In this case, Huawei was caught red-handed, having engaged in a months-
25 long corporate campaign to steal T-Mobile’s sensitive trade secrets. Supervisors in China
26 directed that the theft campaign continue even after one of its employees had been caught
27 sneaking into the laboratory twice without permission to access the sensitive technology.
28 When a second employee was caught smuggling a part out of the laboratory, the
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 10
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 11 of 20



 1 company sent T-Mobile a false and misleading report about what had happened that
 2 contained numerous misstatements and material omissions.
 3                    In the wake of the theft, Huawei China launched a formal program directing
 4 its employees to steal competitor information, with the promise of monetary awards tied
 5 to the sensitivity and value of the information stolen. Astoundingly, at the very same
 6 time the Huawei “investigation report” attempted to mislead T-Mobile into believing that
 7 the theft was the act of two rogue employees, Huawei China was advancing a corporate-
 8 wide program encouraging corporate espionage and theft. Huawei did not disclose this
 9 program to T-Mobile as part of the company’s “investigative report” or at any point
10 during the ensuing civil litigation.
11            In the face of this extraordinary history,2 Huawei points to three civil cases as
12 evidence that similarly situated actors have not been prosecuted:
13                    Epic Systems Corporation v. Tata Consultancy Services, Ltd. et al., No. 14-
14 CV-748 (W.D. Wis. Oct. 31, 2014). The plaintiff, Epic Systems, alleged that the
15 defendant, Tata Consultancy Services, had misappropriated its software for the purpose
16 of designing competing software. The jury found for Epic and awarded $700,000,000 in
17 punitive damages, and $240,000,000 in compensatory damages, but the Court later
18 reduced the total award to $420,000,000.
19                    Wellogix Inc. v. BP America Inc. et al., 3:08-CV-00119 (S.D. Tex. May 16,
20 2008). Wellogix claimed that three companies misappropriated its software. The district
21 court dismissed the case as to one of the defendants, and another proceeded to arbitration,
22 resulting in a mixed decision. See Wellogix, Inc. v. Accenture, LLP, 716 F.3d 867, 874
23 (5th Cir. 2013). Wellogix proceeded against the third defendant, and prevailed, obtaining
24
25
     2
       Huawei brazenly suggests that prosecution is not supported by the Justice Manual, which sets forth a non-
26   exhaustive list of “discretionary factors” that prosecutors consider in deciding whether to bring a trade secrets or
     foreign economic espionage charge. See Justice Manual § 9-59.100, available at https://www.justice.gov/jm/jm-9-
27   59000-economic-espionage. Those factors include consideration of the “scope of the criminal activity.” Id. This
     factor alone strongly supported prosecution, given all of the aggravating circumstances of the offense, as outlined
28   above.
      RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                                  UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 11
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 12 of 20



 1 an award of $26.2 million in compensatory damages and $18.2 million in punitive
 2 damages.
 3                CardiAQ Valve Technologies, Inc. v. Neovasc Inc. et al., No. 14-CV-12405
 4 (D. Mass. June 6, 2014). The plaintiff alleged that the defendant had misappropriated its
 5 heart valve technology in developing its own product. The jury awarded $70 million,
 6 which the judge later enhanced to $91 million.
 7         Many of the substantive filings in these cases are sealed, and thus it is impossible
 8 to identify all of the differences in the cases compared to the case at bar. In particular, in
 9 the absence of the complete case records, it is impossible to evaluate the strength of the
10 cases, including whether they were provable beyond a reasonable doubt. See, e.g.,
11 United States v. Mathur, No. 2:11-CR-00312-MMD, 2012 WL 3135548, at *5
12 (D. Nev. June 8, 2012) (defendant failed to meet burden where, among other things, he
13 cited cases purporting to involve similar conduct without analysis of the “evidence,
14 investigation, level of cooperation, or the decision-making process in any of the cases”),
15 report and recommendation adopted, No. 2:11-CR-00312-MMD, 2012 WL 3135532
16 (D. Nev. Aug. 1, 2012).
17         Nonetheless, even in the absence of the full records, it is clear that the cases are
18 significantly different compared to this case. Most importantly, there was no suggestion
19 that the civil defendants had any history remotely resembling the long history of
20 wrongdoing of Huawei. See United States v. Smith, 231 F.3d 800, 812 (11th Cir. 2000)
21 (in context of selective prosecution: “The government can legitimately place a higher
22 priority on prosecuting someone who commits an offense three, six or seven times, than
23 someone who commits an offense once or twice, especially when the offense is a non-
24 violent one.”); United States v. Lewis, 517 F.3d 20, 28 (1st Cir. 2008) (same). There
25 certainly was no suggestion that any of the civil defendants had the same formal program
26 of theft and bonuses that Huawei China had implemented even after the thefts in this
27 case. Moreover, there was no suggestion that the civil defendants had tried to dupe the
28 plaintiff through a false and misleading investigation report. In these circumstances, the
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 12
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 13 of 20



 1 civil cases are not similarly situated with this case. See, e.g., United States v. Estrada-
 2 Plata, 57 F.3d 757, 761 (9th Cir. 1995) (rejecting selective prosecution claim by noting
 3 that defendants’ conduct was more egregious in nature compared to others who had
 4 committed the same offense); United States v. Sutcliffe, 505 F.3d 944, 954
 5 (9th Cir. 2007); United States v. Walli, No. 3:12-CR-107, 2013 WL 1773617, at *11
 6 (E.D. Tenn. Mar. 11, 2013).
 7          Even if these three cases presented substantially similar circumstances—which
 8 they do not—the small number of cases identified by Huawei—three in a six-year span—
 9 dooms its claim. As courts have recognized, a defendant typically must provide evidence
10 of more than a few similarly situated persons because there always will be examples
11 where deserving individuals escape prosecution for a variety of innocuous reasons,
12 including the lack of a criminal referral to law enforcement or limited resources. United
13 States v. Tibbetts, 646 F.2d 193, 195-96 (5th Cir. 1981) (finding no selective prosecution
14 of a tax protestor partly because: “Due to limited resources of the government, there will
15 always be some tax evaders and tax protestors who elude prosecution by the government.
16 This factor is not sufficient to show selective prosecution.”); United States v. Johnson,
17 577 F.2d 1304, 1308-09 (5th Cir. 1978); United States v. Brewer, 681 F.2d 973, 975 (5th
18 Cir. 1982) (same); United States v. Hayes, 589 F.2d 811, 819 & 819 n.4 (5th Cir. 1979)
19 (finding that defendant failed to satisfy first prong of the selective prosecution test
20 because he only presented evidence of three other cases in which there was no federal
21 prosecution after a state prosecution had been pursued in good faith).
22          In addition, Huawei claims that it cannot find another example of a criminal case
23 brought against a defendant who lost a civil trade secrets case in the absence of a finding
24 of willfulness. Huawei seems to assume that its conduct was not willful—quite the
25 contrary, there is overwhelming evidence that Huawei deliberately targeted T-Mobile’s
26
27
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 13
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 14 of 20



 1 technology, knowing that what it was doing was wrong.3 Indeed, Huawei’s efforts to
 2 mislead T-Mobile through the bogus investigation report only confirm the company’s bad
 3 intent.
 4            Finally, having failed to identify similarly situated defendants who were not
 5 prosecuted, Huawei instead focuses on the relatively large number of Chinese defendants
 6 who have been prosecuted for trade secret theft. Huawei, however, misunderstands its
 7 burden: in order to prevail on a selective prosecution claim, a defendant must establish
 8 that similarly situated individuals of a different national origin were not prosecuted. See
 9 United States v. Arenas-Ortiz, 339 F.3d 1066, 1068 (9th Cir. 2003). Huawei has not done
10 so. Moreover, given Congressional and Executive findings that the Chinese government
11 has systematically encouraged and enlisted individuals to steal intellectual property from
12 the United States, it hardly is surprising that a large number of Chinese defendants have
13 been prosecuted. These prosecutions do not reflect any improper bias or motive—but
14 rather a response to an identified threat targeting the United States.
15            In sum, Huawei has wholly failed to show that similarly situated actors could have
16 been prosecuted but were not. Thus, its selective prosecution claim, including its request
17 for discovery, fails.
18 //
19 //
20
21   33
        Huawei asserts that the civil jury found that Huawei had not engaged in any “willful or malicious conduct,”
     Motion at 2 (emphasis added). Although it is true that the jury found that Huawei had not engaged in “willful and
22   malicious” conduct, that phrase was defined extremely narrowly in the jury instructions. See T-Mobile USA, Inc. v.
     Huawei Device USA, Inc., 14-CV-13551 (W.D. Wash.), Dkt. 484 at 2. Specifically, the jury was instructed that it
23   had to find that Huawei acted for the purpose of injuring T-Mobile, or otherwise out of ill will or spite directed at T-
     Mobile. See id. Dkt. 474 at 35. Under this definition of the term “willful and malicious” conduct, it may have been
24   reasonable for the jury to conclude that Huawei’s conduct did not qualify, because Huawei did not steal T-Mobile’s
     technology for the express purpose of inflicting harm on T-Mobile. Rather, Huawei acted to gain an unfair
25   advantage for themselves by obtaining technology without having to develop or pay for it, with total disregard for
     the resultant collateral harm that would befall T-Mobile. Although this motive on Huawei’s behalf would not have
26   met the Court’s definition of “willful and malicious” conduct in the civil case, Huawei’s conduct was nonetheless
     clearly deliberate and aggravating, and weighed in favor of criminal prosecution. Moreover, unlike in the civil
27   context, a violation of 18 U.S.C. § 1832 requires only that Huawei act knowing that its conduct would harm T-
     Mobile, and not for that express purpose. See id. § 1832(a)(statute requires proof merely that defendant knew that
28   the theft would harm the victim).
       RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                                UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 14
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
               Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 15 of 20



 1       C. The USAO Did Not File This Case For an Impermissible Motive
 2            Huawei fares no better under the second prong. Huawei baldly asserts that this
 3 prosecution was filed for the impermissible purpose of “secur[ing] leverage in trade
 4 negotiations” with China and otherwise as part of an illegitimate campaign against
 5 Chinese businesses. Motion at 12. Huawei is wrong—this action was filed for all of the
 6 reasons stated above—Huawei is a recidivist thief of intellectual property that was caught
 7 red-handed, tried to cover it up, and then implemented a formal program directing its
 8 employees to continue stealing information from competitors. In support of its wild
 9 assertions regarding prosecutorial motive, Huawei makes a number of claims, none of
10 which withstand scrutiny.
11                     1. The China Initiative
12            Huawei spends a large portion of its motion complaining about the Department of
13 Justice’s China Initiative. This initiative grew out of the same concerns that Congress
14 identified in the 2012 House Report—that the Chinese government is engaged in a
15 widespread campaign of intellectual property theft against the United States.4 In light of
16 this concern, the Department of Justice is prioritizing Chinese economic espionage cases,
17 and taking other steps to minimize the threat posed by the Chinese government, such as
18 by conducting business outreach.5 The Department of Justice is not prioritizing these
19 cases because the defendants are Chinese; rather, the Department is prioritizing them in
20 response to a specifically identified threat targeting United States intellectual property.
21 The Department’s China Initiative is thus not discriminatory—but rather an appropriate
22 response to threatening conduct by a foreign actor directed at the United States.
23            The United States District for the District of Columbia’s decision in United States
24 v. Concord Management & Consulting LLC, 18CR-32 (Oct. 16, 2018) (attached as
25 Exhibit D) demonstrates this point. In that case, a Russian corporation was charged by
26
27   4
       https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-announces-new-initiative-combat-chinese-
     economic-espionage (visited August 9, 2019).
28   5
       Id.
       RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                             UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 15
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 16 of 20



 1 the Special Counsel for its role in the Russian government’s interference with the 2016
 2 election. Id. at 2. The Russian corporation complained that it was a victim of selective
 3 prosecution because the Special Counsel’s mandate was to examine cases involving the
 4 Russian government, and therefore was focused on individuals and corporations of a
 5 particular national origin. Id. at 3. The court rejected this claim, noting that “the Special
 6 Counsel is prosecuting individuals and entities because of their involvement in the
 7 Russian government’s efforts to interfere in the 2016 presidential election —not because
 8 of their Russian nationality.” Id. at 3 (internal quotation and citation omitted).
 9          More broadly, Huawei’s reliance on the China Initiative is totally misplaced
10 because the initiative was launched well after a decision had already been made to charge
11 Huawei in this case. Specifically, the Attorney General launched the initiative on
12 November 1, 2018. However, as noted above, the USAO informed defense counsel of its
13 intention to seek an indictment against Huawei in December 2017. Thus, the China
14 Initiative did not serve as the grounds for why this prosecution was brought.
15          Finally, in various places in its brief, Huawei seeks to cast doubt on the notion that
16 the Chinese government poses the threat to intellectual property that the United States
17 Government says it does. Huawei’s aspersions of the collective judgment of Congress
18 and the Executive about the risks posed by the Chinese government should be
19 disregarded by the Court. Not only has Huawei offered nothing in support of its
20 contentions, but, more fundamentally, this Court is not the proper forum to evaluate the
21 security risks posed by a foreign government. See Holder v. Humanitarian Law Project,
22 561 U.S. 1, 33-34 (2010) (deference to the political branches is particularly appropriate
23 with respect to national security and foreign affairs, given the relative institutional
24 capacity, informational access, and expertise of the courts); Reno v. American–Arab
25 Anti–Discrimination Comm., 525 U.S. 471, 49 (1999) (explaining that even if the
26 Executive “disclose[d] its ... reasons for deeming nationals of a particular country a
27 special threat,” courts would be “unable to assess their adequacy”).
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 16
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 17 of 20



 1                 2. The Timing of the Prosecution
 2         Huawei separately points to the fact that the Indictment was unsealed in
 3 January 2019—days after trade talks with China were cancelled, and in the midst of the
 4 current trade dispute with China—as purported evidence that this case was brought for
 5 political purposes. Motion at 2-3. Huawei seems to be imagining a scenario under which
 6 the President, on his way out of the negotiation room, ordered the USAO to obtain the
 7 Indictment in this case. Nothing could be further from the truth. As noted above, the
 8 USAO made its own independent decision to pursue an indictment in this case, and
 9 communicated its intentions to do so to counsel for Huawei in December 2017—well in
10 advance of the current trade dispute with China.
11         The precise timing of the Indictment is of no mystery to Huawei. The parties
12 entered into a statute of limitations tolling agreement that was set to expire in
13 January 2019, and the government asked the Grand Jury to return an indictment prior to
14 that time. In sum, the timing of the Indictment in no way supports Huawei’s assertion
15 that this case was filed to obtain some sort of political leverage.
16                 3. The Civil Jury’s Verdict
17         Huawei also claims to profess bewilderment that this case was brought “after a
18 civil jury awarded zero damages,” claiming that no valid criminal prosecution would be
19 sought in these circumstances. Motion at 12 (emphasis in original). The jury, in fact,
20 awarded $4.8 million dollars in unjust enrichment damages, not zero. Dkt. 484 at 3. In
21 addition, the jury’s decision was undoubtedly influenced by the fact that Huawei was
22 caught before it could fully reverse engineer and implement T-Mobile’s technology. Had
23 Huawei not been caught, T-Mobile would have suffered greater harm, and therefore been
24 entitled to a greater amount of damages. In addition to the actual and potential harm
25 suffered by T-Mobile, Huawei’s history, outlined above, more than served as a
26 compelling basis for criminal charges in this case.
27
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 17
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 18 of 20



 1                     4. Other Executive Actions Targeting Huawei
 2            Huawei also complains about other Executive actions targeting Huawei, namely
 3 the decision by the Department of Commerce to restrict the export of American goods
 4 and technology to Huawei without a license. These actions are not before the Court.6
 5 The only question is whether Huawei has shown that this prosecution was the product of
 6 bad faith selective prosecution. For all of the reasons stated above, Huawei has fallen far
 7 short in making this showing. In addition, given Huawei’s tortured history, including,
 8 most notably, the findings of the 2012 House Report, it hardly is surprising that it is the
 9 subject of other Executive actions. But, regardless of the merit of those actions, this
10 action was brought for entirely appropriate and understandable reasons. Thus, its motion
11 should be denied.
12            D.       Huawei Is Not Entitled to Discovery in Support of its Failed Claim
13            As outlined above, Huawei has not met the “rigorous” standard for obtaining
14 discovery, given its complete failure to identify similarly-situated actors who were not
15 prosecuted, along with its general failure to meet either prong of the selective prosecution
16 standard. United States v. Arenas-Ortiz, 339 F.3d 1066, 1069 (9th Cir. 2003) (standard
17 for selective prosecution standard is a ‘rigorous’ one designed to minimize interference
18 with the prosecutorial function.”) (quoting Armstrong, 517 U.S. at 468). In addition,
19 Huawei’s discovery requests are wildly overbroad, pertaining to numerous topics totally
20 unrelated to this prosecution, and even seeking documents in the possession of Congress.
21 See Defense Request No. 24, Exhibit A to Def. Motion at 6 (demanding “[a]ll documents
22 or information” relating to objections from the Committee on Foreign Investment in the
23 United States about Broadcom’s takeover of Qualcomm); Defense Request No. 11, id. at
24 5 (All “documents relating to the reputation of Huawei.”); Defense Request No. 26, id. at
25
26
     6
       Huawei cites comments that President Trump made about potentially reaching a compromise on the Department of
27   Commerce sanctions and the case against Huawei’s CFO, Meng Wanzhou, who is charged in the Eastern District of
     New York for conduct unrelated to this case. None of the comments pertain to this action, and therefore they are
28   irrelevant.
       RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/                             UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 18
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 19 of 20



 1 6 (All “documents or information” related to Congress’s inclusion of Huawei and its
 2 competitor, ZTE, in the National Defense Authorization Act.); Defense Request No. 13,
 3 id. at 5 (All “documents and communications, received, prepared or created” by “any
 4 Congressional committees or subcommittees in connection with any investigations in
 5 Huawei.”); Defense Request No. 27, id. at 6 (“All documents or information” related to
 6 the China Initiative, which, as described above, was launched well after a decision to
 7 indict Huawei had been made.).
 8         Huawei has not met its burden for discovery. Its request for discovery, as with its
 9 request for dismissal, should be denied.
10
11 DATED this 22nd day of August, 2019.
12                                                       Respectfully submitted,
13
                                                         TESSA M. GORMAN
14                                                       First Assistant United States Attorney
15                                                       (Acting Under Authority Conferred by
                                                         28 U.S.C. § 515)
16
17
                                                         s/ Todd Greenberg
18                                                       TODD GREENBERG
19                                                       THOMAS WOODS
                                                         SIDDHARTH VELAMOOR
20                                                       Assistant United States Attorneys
21                                                       700 Stewart Street, Suite 5220
                                                         Seattle, WA 98101-1271
22
23
24
25
26
27
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 19
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-cr-00010-RSM Document 63 Filed 08/22/19 Page 20 of 20



1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on August 22, 2019 I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney(s) of record for the defendant(s).
5
6                                                        s/Jenny Fingles
                                                         JENNY FINGLES
7
                                                         Legal Assistant
8                                                        United States Attorney’s Office
                                                         700 Stewart, Suite 5220
9
                                                         Seattle, Washington 98101-1271
10                                                       Phone: 206-553-7970
                                                         E-mail: jenny.fingles@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO MOTION TO DISMISS re: SELECTIVE PROSECUTION/              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 20
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 1 of 61




           EXHIBIT A
 Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 2 of 61




Investigative Report on the U.S. National Security
  Issues Posed by Chinese Telecommunications
           Companies Huawei and ZTE

    A report by Chairman Mike Rogers and Ranking Member C.A.
     Dutch Ruppersberger of the Permanent Select Committee on
                            Intelligence



                     U.S. House of Representatives
                            112th Congress
                           October 8, 2012
       Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 3 of 61




Contents

Executive Summary ................................................................................................... iv

Report............................................................................................................................... 1
I.       The threat posed to U.S. national-security interests by vulnerabilities in the
         telecommunications supply chain is an increasing priority given the country’s
         reliance on interdependent critical infrastructure systems; the range of threats these
         systems face; the rise in cyber espionage; and the growing dependence all
         consumers have on a small group of equipment providers. ..................................... 1

          A.     China has the means, opportunity, and motive to use telecommunications
                 companies for malicious purposes. ................................................................. 2

          B.     Suggested “mitigation measures” cannot fully address the threat posed by
                 Chinese telecommunications companies providing equipment and services to
                 United States critical infrastructure. ................................................................ 4

II.      Investigation ............................................................................................................. 7

          A.      Scope of Investigation ..................................................................................... 7

          B.      Investigative Process ....................................................................................... 8

          C.      Investigative Challenges................................................................................ 10

III.     Summary of Findings ............................................................................................. 11

          A.      The Committee finds that Huawei did not fully cooperate with the
                  investigation and was unwilling to explain its relationship with the Chinese
                  government or Chinese Communist Party, while credible evidence exists that
                  Huawei fails to comply with U.S. laws. ........................................................ 12

                i. Huawei did not provide clear and complete information on its corporate
                   structure and decision-making processes, likely remains dependent on the
                   Chinese government for support. .............................................................. 13

               ii. Huawei failed to explain its relationships with the Chinese government,
                   and its assertions denying support by the Chinese government are not
                   credible. ..................................................................................................... 21

               iii. Huawei admits that the Chinese Communist Party maintains a Party
                    Committee within the company, but it failed to explain what the Party
                                                i
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 4 of 61




           Committee does on behalf of the Party or which individuals compose the
           Committee. ................................................................................................ 22

     iv. Huawei’s corporate history suggests ties to the military, and Huawei failed
         to provide detailed answers to questions about those connections. .......... 24

     v.    Huawei’s failure to provide information about the Chinese government’s
           1999 investigation of the company for tax fraud exemplifies a company
           that refuses to be transparent; the apparent ease with which Huawei ended
           the investigation undermines Huawei’s assertion that the Chinese
           government finds Huawei to be a disfavored telecommunications solutions
           provider in China. ..................................................................................... 25

     vi. Huawei failed to explain its relationships with western consulting firms,
         and any claims that its success is on account of those relationships, rather
         than support by the Chinese government, are not credible. ...................... 26

     vii. Huawei failed to answer key questions or provide supporting
          documentation for its claims to be financially independent of the Chinese
          government. .............................................................................................. 27

     viii. Huawei failed to provide sufficient details or supporting documentation on
           its operations, financing, and management in the United States,
           undermining its claims of being a completely independent subsidiary of
           Huawei’s parent company in Shenzhen, China. ....................................... 29

     ix. Evidence shows that Huawei exhibits a pattern of disregard for the
         intellectual property rights of other entities and companies in the United
         States. ........................................................................................................ 31

     x. Huawei failed to provide details of its operations in Iran, though it denied
        doing business with the government of Iran, and did not provide evidence
        to support its claims that it complies with all international sanctions or
        U.S. export laws. ....................................................................................... 32

     xi. Huawei refused to provide details on its R&D programs, and other
         documents undermine its claim that Huawei provides no R&D for the
         Chinese military or intelligence services. ................................................. 33

     xii. Former and current Huawei employees provided evidence of a pattern and
          practice of potentially illegal behavior by Huawei officials. .................... 34




                                                       ii
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 5 of 61




       B.         ZTE failed to answer key questions or provide supporting documentation
                  supporting its assertions; instead, it asserted that answering the Committee’s
                  requests about its internal corporate activities would leave the company
                  criminally liable under China’s states-secrets laws. ...................................... 35

             i.      ZTE did not alleviate Committee concerns about the control of Chinese
                     state-owned enterprises in ZTE’s business decisions and operations. ..... 37

             ii. ZTE maintains a Chinese Party Committee within the company, but has
                 not fully clarified how the Party Committee functions, who chooses its
                 members, and what relationship it has with the larger Chinese Communist
                 Party. ......................................................................................................... 40

             iii. ZTE failed to disclose information about its activities in the U.S. ........... 42

             iv. ZTE failed to provide any answers or evidence about its compliance with
                 intellectual property or U.S. export-control laws...................................... 42

             v.      ZTE failed to provide clear answers to Committee questions about its
                     R&D activities, particularly as they relate to any military or government
                     projects. ..................................................................................................... 43

Conclusion and Recommendations ................................................................................... 44




                                                                 iii
    Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 6 of 61




            House Permanent Select Committee on Intelligence

         Chairman and Ranking Member Investigative Report on

            The U.S. National Security Issues Posed by Chinese
            Telecommunications Companies Huawei and ZTE

Executive Summary

       In February 2011, Huawei Technologies Company, the leading Chinese
telecommunications equipment manufacturer, published an open letter to the U.S.
Government denying security concerns with the company or its equipment, and
requesting a full investigation into its corporate operations.1 Huawei apparently
believed – correctly – that without a full investigation into its corporate activities,
the United States could not trust its equipment and services in U.S.
telecommunications networks.2

       The House Permanent Select Committee on Intelligence (herein referred to
as “the Committee”) initiated this investigation in November 2011 to inquire into
the counterintelligence and security threat posed by Chinese telecommunications
companies doing business in the United States. Prior to initiating the formal
investigation, the Committee performed a preliminary review of the issue, which
confirmed significant gaps in available information about the Chinese
telecommunications sector, the histories and operations of specific companies
operating in the United States, and those companies’ potential ties to the Chinese
state. Most importantly, that preliminary review highlighted the potential security
threat posed by Chinese telecommunications companies with potential ties to the
Chinese government or military. In particular, to the extent these companies are
influenced by the state, or provide Chinese intelligence services access to
telecommunication networks, the opportunity exists for further economic and
foreign espionage by a foreign nation-state already known to be a major
perpetrator of cyber espionage.

       As many other countries show through their actions, the Committee
believes the telecommunications sector plays a critical role in the safety and
security of our nation, and is thus a target of foreign intelligence services. The

                                           iv
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 7 of 61




Committee’s formal investigation focused on Huawei and ZTE, the top two
Chinese telecommunications equipment manufacturers, as they seek to market
their equipment to U.S. telecommunications infrastructure. The Committee’s
main goal was to better understand the level of risk posed to the United States as
these companies hope to expand in the United States. To evaluate the threat, the
investigation involved two distinct yet connected parts: (1) a review of open-
source information on the companies’ histories, operations, financial information,
and potential ties to the Chinese government or Chinese Communist Party; and (2)
a review of classified information, including a review of programs and efforts of
the U.S. Intelligence Community (IC) to ascertain whether the IC is appropriately
prioritizing and resourced for supply chain risk evaluation.3

       Despite hours of interviews, extensive and repeated document requests, a
review of open-source information, and an open hearing with witnesses from both
companies, the Committee remains unsatisfied with the level of cooperation and
candor provided by each company. Neither company was willing to provide
sufficient evidence to ameliorate the Committee’s concerns. Neither company
was forthcoming with detailed information about its formal relationships or
regulatory interaction with Chinese authorities. Neither company provided
specific details about the precise role of each company’s Chinese Communist
Party Committee. Furthermore, neither company provided detailed information
about its operations in the United States. Huawei, in particular, failed to provide
thorough information about its corporate structure, history, ownership, operations,
financial arrangements, or management. Most importantly, neither company
provided sufficient internal documentation or other evidence to support the limited
answers they did provide to Committee investigators.

       During the investigation, the Committee received information from
industry experts and current and former Huawei employees suggesting that
Huawei, in particular, may be violating United States laws. These allegations
describe a company that has not followed United States legal obligations or
international standards of business behavior. The Committee will be referring
these allegations to Executive Branch agencies for further review, including
possible investigation.



                                         v
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 8 of 61




        In sum, the Committee finds that the companies failed to provide evidence
that would satisfy any fair and full investigation. Although this alone does not
prove wrongdoing, it factors into the Committee’s conclusions below. Further,
this report contains a classified annex, which also adds to the Committee’s
concerns about the risk to the United States. The investigation concludes that the
risks associated with Huawei’s and ZTE’s provision of equipment to U.S. critical
infrastructure could undermine core U.S. national-security interests.

     Based on this investigation, the Committee provides the following
recommendations:

Recommendation 1: The United States should view with suspicion the continued
penetration of the U.S. telecommunications market by Chinese
telecommunications companies.

      The United States Intelligence Community (IC) must remain vigilant and
      focused on this threat. The IC should actively seek to keep cleared private
      sector actors as informed of the threat as possible.

      The Committee on Foreign Investment in the United States (CFIUS) must
      block acquisitions, takeovers, or mergers involving Huawei and ZTE given
      the threat to U.S. national security interests. Legislative proposals seeking
      to expand CFIUS to include purchasing agreements should receive
      thorough consideration by relevant Congressional committees.

      U.S. government systems, particularly sensitive systems, should not include
      Huawei or ZTE equipment, including component parts. Similarly,
      government contractors – particularly those working on contracts for
      sensitive U.S. programs – should exclude ZTE or Huawei equipment in
      their systems.

Recommendation 2: Private-sector entities in the United States are strongly
encouraged to consider the long-term security risks associated with doing business
with either ZTE or Huawei for equipment or services. U.S. network providers and
systems developers are strongly encouraged to seek other vendors for their
projects. Based on available classified and unclassified information, Huawei and


                                        vi
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 9 of 61




ZTE cannot be trusted to be free of foreign state influence and thus pose a security
threat to the United States and to our systems.

Recommendation 3: Committees of jurisdiction within the U.S. Congress and
enforcement agencies within the Executive Branch should investigate the unfair
trade practices of the Chinese telecommunications sector, paying particular
attention to China’s continued financial support for key companies.

Recommendation 4: Chinese companies should quickly become more open and
transparent, including listing on a western stock exchange with advanced
transparency requirements, offering more consistent review by independent third-
party evaluators of their financial information and cyber-security processes,
complying with U.S. legal standards of information and evidentiary production,
and obeying all intellectual-property laws and standards. Huawei, in particular,
must become more transparent and responsive to U.S. legal obligations.

Recommendation 5: Committees of jurisdiction in the U.S. Congress should
consider potential legislation to better address the risk posed by
telecommunications companies with nation-state ties or otherwise not clearly
trusted to build critical infrastructure. Such legislation could include increasing
information sharing among private sector entities, and an expanded role for the
CFIUS process to include purchasing agreements.




                                         vii
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 10 of 61




Report

I.       The threat posed to U.S. national-security interests by vulnerabilities in the
         telecommunications supply chain is an increasing priority given: the
         country’s reliance on interdependent critical infrastructure systems; the
         range of threats these systems face; the rise in cyber espionage; and the
         growing dependence all consumers have on a small group of equipment
         providers.

        The United States’ critical infrastructure, and in particular its telecommunications
networks, depend on trust and reliability. Telecommunications networks are vulnerable
to malicious and evolving intrusions or disruptive activities. A sufficient level of trust,
therefore, with both the provider of the equipment and those performing managed
services must exist at all times. A company providing such equipment, and particularly
any company having access to or detailed knowledge of the infrastructures’ architectural
blueprints, must be trusted to comply with United States laws, policies, and standards. If
it cannot be trusted, then the United States and others should question whether the
company should operate within the networks of our critical infrastructure.

        The risk posed to U.S. national-security and economic interests by cyber-threats is
an undeniable priority. First, the country’s reliance on telecommunications infrastructure
includes more than consumers’ use of computer systems. Rather, multiple critical
infrastructure systems depend on information transmission through telecommunications
systems. These modern critical infrastructures include electric power grids; banking and
finance systems; natural gas, oil, and water systems; and rail and shipping channels; each
of which depend on computerized control systems. Further, system interdependencies
among these critical infrastructures greatly increase the risk that failure in one system
will cause failures or disruptions in multiple critical infrastructure systems.4 Therefore, a
disruption in telecommunication networks can have devastating effects on all aspects of
modern American living, causing shortages and stoppages that ripple throughout society.

        Second, the security vulnerabilities that come along with this dependence are
quite broad, and range from insider threats5 to cyber espionage and attacks from
sophisticated nation states. In fact, there is a growing recognition of vulnerabilities
resulting from foreign-sourced telecommunications supply chains used for U.S. national-
security applications. The FBI, for example, has assessed with high confidence that
threats to the supply chain from both nation-states and criminal elements constitute a high
cyber threat.6 Similarly, the National Counterintelligence Executive assessed that


                                             1
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 11 of 61




“foreign attempts to collect U.S. technological and economic information will continue at
a high level and will represent a growing and persistent threat to US economic security.”7

        Third, the U.S. government must pay particular attention to products produced by
companies with ties to regimes that present the highest and most advanced espionage
threats to the U.S., such as China. Recent cyber-attacks often emanate from China, and
even though precise attribution is a perennial challenge, the volume, scale, and
sophistication often indicate state involvement. As the U.S.-China Commission
explained in its unclassified report on China’s capabilities to conduct cyber warfare and
computer network exploitation (CNE), actors in China seeking sensitive economic and
national security information through malicious cyber operations often face little chance
of being detected by their targets.8

        Finally, complicating this problem is the fact that Chinese telecommunications
firms, such as Huawei and ZTE, are rapidly becoming dominant global players in the
telecommunications market. In another industry, this development might not be
particularly concerning. When those companies seek to control the market for sensitive
equipment and infrastructure that could be used for spying and other malicious purposes,
the lack of market diversity becomes a national concern for the United States and other
countries.9 Of note, the United States is not the only country focusing on these concerns.
Australia expressed similar concerns when it chose to ban Huawei from its national
broadband infrastructure project.10 Great Britain has attempted to address the concerns
by instituting an evaluation regime that limits Huawei’s access to the infrastructure and
evaluates any Huawei equipment and software before they enter the infrastructure.11

   A. China has the means, opportunity, and motive to use telecommunications
      companies for malicious purposes.

        Chinese intelligence collection efforts against the U.S. government are growing in
“scale, intensity and sophistication.”12 Chinese actors are also the world’s most active
and persistent perpetrators of economic espionage.13 U.S. private sector firms and cyber-
security specialists report an ongoing onslaught of sophisticated computer network
intrusions that originate in China, and are almost certainly the work of, or have the
backing of, the Chinese government.14 Further, Chinese intelligence services, as well as
private companies and other entities, often recruit those with direct access to corporate
networks to steal trade secrets and other sensitive proprietary data.15

        These cyber and human-enabled espionage efforts often exhibit sophisticated
technological capabilities, and these capabilities have the potential to translate into efforts
to insert malicious hardware or software implants into Chinese-manufactured

                                              2
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 12 of 61




telecommunications components and systems marketed to the United States.
Opportunities to tamper with telecommunications components and systems are present
throughout product development, and vertically integrated industry giants like Huawei
and ZTE provide a wealth of opportunities for Chinese intelligence agencies to insert
malicious hardware or software implants into critical telecommunications components
and systems.16 China may seek cooperation from the leadership of a company like
Huawei or ZTE for these reasons. Even if the company’s leadership refused such a
request, Chinese intelligence services need only recruit working-level technicians or
managers in these companies. Further, it appears that under Chinese law, ZTE and
Huawei would be obligated to cooperate with any request by the Chinese government to
use their systems or access them for malicious purposes under the guise of state
security.17

        A sophisticated nation-state actor like China has the motivation to tamper with the
global telecommunications supply chain, with the United States being a significant
priority. The ability to deny service or disrupt global systems allows a foreign entity the
opportunity to exert pressure or control over critical infrastructure on which the country
is dependent. The capacity to maliciously modify or steal information from government
and corporate entities provides China access to expensive and time-consuming research
and development that advances China’s economic place in the world. Access to U.S.
telecommunications infrastructure also allows China to engage in undetected espionage
against the United States government and private sector interests.18 China’s military and
intelligence services, recognizing the technological superiority of the U.S. military, are
actively searching for asymmetrical advantages that could be exploited in any future
conflict with the United States.19 Inserting malicious hardware or software implants into
Chinese-manufactured telecommunications components and systems headed for U.S.
customers could allow Beijing to shut down or degrade critical national security systems
in a time of crisis or war. Malicious implants in the components of critical infrastructure,
such as power grids or financial networks, would also be a tremendous weapon in
China’s arsenal.

        Malicious Chinese hardware or software implants would also be a potent
espionage tool for penetrating sensitive U.S. national security systems, as well as
providing access to the closed American corporate networks that contain the sensitive
trade secrets, advanced research and development data, and negotiating or litigation
positions that China would find useful in obtaining an unfair diplomatic or commercial
advantage over the United States.

       In addition to supply chain risks associated with hardware and software, managed
services also pose a threat. Managed services, sold as part of the systems maintenance
                                             3
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 13 of 61




contract, allow for remote network access for everyday updates to software and patches
to glitches. Unfortunately, such contracts may also allow the managed-service contractor
to use its authorized access for malicious activity under the guise of legitimate assistance.
Such access also offers an opportunity for more-tailored economic or state-sponsored
espionage activities. Telecommunications companies such as Huawei are seeking to
expand service portions of their business.20

        The U.S. Government has acknowledged these concerns with telecommunications
supply chain risk for several years. Indeed, as one of twelve critical infrastructure
protection priorities outlined in the White House’s 2009 Comprehensive National
Cybersecurity Initiative (CNCI), Supply Chain Risk Management (SCRM) is identified
as a national concern. Similarly, the Executive Branch continues to review supply chain
issues consistent with its National Strategy for Global Supply Chain Security, released in
January 2012. A key part of the management of supply chain risk, as explained in the
report, is to properly “understand and identify vulnerabilities to the supply chain that
stem from both exploitation of the system by those seeking to introduce harmful products
or materials and disruptions from intentional attacks, accidents, or natural disasters.”21

   B. Suggested “mitigation measures” cannot fully address the threat posed by
      Chinese telecommunications companies providing equipment and services to
      United States critical infrastructure.

         Many countries struggle with the potential threats posed by untrustworthy
telecommunications companies. In Great Britain, the government took initial steps (as
part of an overall mitigation strategy) to address its concerns by entering into an
agreement with Huawei to establish an independently managed Cyber Security
Evaluation Centre (CSEC). CSEC conducts independent reviews of Huawei’s equipment
and software deployed to the United Kingdom’s telecommunications infrastructure, and
provides such results to the relevant UK carriers and UK government. The goal of the
British government is to attempt to lessen the threat that Huawei products deployed in
critical UK telecommunications infrastructure pose to the availability or integrity of UK
networks.

        Huawei and ZTE have proposed similar schemes for products entering the United
States market, administered without U.S. government involvement, but by Electronic
Warfare Associates or other private-sector security firms.22 These partnerships seek to
address concerns that the companies could permit the Chinese government to insert
features or vulnerabilities into their products, which would assist espionage or cyber
warfare. Unfortunately, there are concerns that such efforts if taken in the United States


                                              4
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 14 of 61




will fall short of addressing security concerns given the breadth and scale of the U.S.
telecommunications market.

        Post-production evaluation processes are a standard approach to determining the
security properties of complex, software-intensive systems. Processes like the Common
Criteria for Information Technology Security Evaluation and various private certification
services define a process by which an evaluator measures a product against a set of
standards and assigns a security rating. The rating is meant to help a consumer know
how much confidence to place in the security features of the device or software package.
Both the implementation of the system and the methodology used to develop it, as
documented by the manufacturer, are typically used as evidence for the chosen rating.
Further, such processes are not necessarily designed to uncover malicious code but to
encourage a foundational security baseline in security-enabled products.

         For a variety of technical and economic reasons, evaluation programs as proposed
by Huawei and ZTE are less useful than one might expect. In fact, the programs may
create a false sense of security that an incomplete, flawed, or misapplied evaluation
would provide. An otherwise careful consumer may choose to forego a thorough threat,
application, and environment-based risk assessment, and the costs such evaluations
entail, because an accredited outside expert has “blessed” the product in some way.

        One key issue not addressed by standardized third-party security evaluations is
product and deployment diversity. The behavior of a device or system can vary wildly
depending on how and where it is configured, installed, and maintained. For time and
cost reasons, an evaluation usually targets a snapshot of one product model configured in
a specific and often unrealistically restrictive way. The pace of technology development
today drives products to evolve far more rapidly than any third-party comprehensive
evaluation process can follow. The narrow configuration specification used during
testing almost ensures that an evaluated device will be deployed in a way not specifically
covered by a formal evaluation. A security evaluation of a complex device is useless if
the device is not deployed precisely in the same configuration as it was tested.

         The evaluation of products prior to deployment only addresses the product portion
of the lifecycle of networks. It is also important to recognize that how a network operator
oversees its patch management, its trouble-shooting and maintenance, upgrades, and
managed-service elements, as well as the vendors it chooses for such services, will affect
the ongoing security of the network.

        Vendors financing their own security evaluations create conflicts of interest that
lead to skepticism about the independence and rigor of the result. A product

                                             5
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 15 of 61




manufacturer will naturally pursue its own interests and ends which are not necessarily
aligned with all interests of the consumers. A different, but related, race to the bottom
has been noted for the similarly vendor-financed Common Criteria evaluations.23 The
designers of the Common Criteria system understood this danger and implemented
government certification for evaluators. The precaution seems mostly cosmetic as no
certification has ever been challenged or revoked despite gaming and poor evaluation
performance. Given similar concerns and about conflicts of interest, Huawei’s U.K.
evaluators of Huawei equipment have been vetted by the U.K. government and hold
government security clearances, and the U.K. process has the support of the U.K.
Carriers. It is not clear yet, however, that such steps would readily transfer to the U.S.
market or successfully overcome the natural incentives of the situation and lead to truly
independent investigations.

        The task of finding and eliminating every significant vulnerability from a
complex product is monumental. If we also consider flaws intentionally inserted by a
determined and clever insider, the task becomes virtually impossible.24 While there is a
large body of literature describing techniques for finding latent vulnerabilities in
hardware and software systems, no such technique claims the ability to find all such
vulnerabilities in a pre-existing system. Techniques do exist that can prove a system
implementation matches a design which has been formally verified to be free of certain
types of flaws.25 However, such formal techniques must be incorporated throughout the
design and development process to be effective. They cannot currently be applied to a
finished product of significant size or complexity. Even when embedded into a design
and development process, formal techniques of this type do not yet scale to the size of
complete commercial telecommunication systems. It is highly unlikely that a security
evaluation partnership such as that proposed by Huawei or ZTE, independent of its
competence and motives, will be able to identify all relevant flaws in products the size
and complexity of core network infrastructure devices. If significant flaws remain in
widely fielded products and processes that are known to a potential adversary, it seems
like the evaluation process has provided only marginal benefit.

        A security evaluation of potentially suspect equipment being deployed in critical
infrastructure roles may seem like an answer to the security problems posed.
Unfortunately, given the complexity of the telecommunications grid, the limitations of
current security evaluation techniques, and the economics of vendor-financed analyses
provide a sense of security but not actual security. Significant security is available only
through a thoughtful design and engineering process that addresses a complete system-of-
systems across its full lifecycle, from design to retirement and includes aspects such as
discrete technology components, their interactions, the human environment, and threats

                                             6
      Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 16 of 61




from the full spectrum of adversaries. The result of such a process should be a
convincing set of diverse evidence that a system is worthy of our trust.26

II.      Investigation

         A. Scope of Investigation

        The House Permanent Select Committee on Intelligence is responsible for
authorizing the intelligence activities of the United States and overseeing those activities
to ensure that they are legal, effective, and properly resourced to protect the national
security interests of the United States. Specifically, the Committee is charged with
reviewing and studying on a continuing basis the authorities, programs, and activities of
the Intelligence Community and with reviewing and studying on an exclusive basis the
sources and methods of the community.27 Along with this responsibility is the obligation
to study and understand the range of foreign threats faced by the United States, including
those directed against our nation’s critical infrastructure. Similarly, the Committee must
evaluate the threats from foreign intelligence operations and ensure that the country’s
counterintelligence agencies are appropriately focused on and resourced to defeat those
operations.28

        The Committee’s goals in this investigation were to inquire into the potential
security risk posed by the top two Chinese telecommunications companies and review
whether our government is properly positioned to understand and respond to that threat.
An additional aim of this process has been to determine what information could be
provided in an unclassified form to shed light on the key questions of whether the
existence of these firms in our market would pose a national-security risk through the
potential loss of control of U.S. critical infrastructure.

        Of course, the United States’ telecommunications sector increasingly relies on a
global supply chain for the production and delivery of equipment and services. That
reliance presents significant risks that other individuals or entities – including those
backed by foreign governments – can and will exploit and undermine the reliability of the
networks. Better understanding the supply-chain risks we face is vital if we are to protect
the security and functionality of our networks and if we are to guard against national
security and economic threats to those networks. The investigation’s scope reflects the
underlying need for the U.S. to manage the global supply chain system using a risk-based
approach.

        Recent studies highlight that actors in China are the source of more cyber-attacks
than in any other country. The National Counterintelligence Executive, for example,
                                              7
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 17 of 61




explained, in an open report on cyber-espionage, that “Chinese actors are the world’s
most active and persistent perpetrators of economic espionage.”29 Thus, the Committee
focused on those companies with the strongest potential Chinese ties and those that also
seek greater entry into the United States market. Both Huawei and ZTE are indigenous
Chinese firms, with histories that include connections to the Chinese government. Both
Huawei and ZTE have already incorporated United States’ subsidiaries, and both are
seeking to expand their footprint in the United States market. Huawei has received, thus
far, the greatest attention from analysts and the media. Given the similarities of the two
companies, however, including their potential ties to the Chinese government, support by
the Chinese government, and goals to further their U.S. presence, the Committee focused
on both Huawei and ZTE.

         Both Huawei and ZTE assert that the Committee should not focus only on them to
the exclusion of all other companies that manufacture parts or equipment in China. The
Committee recognizes that many non-Chinese companies, including U.S. technology
companies, manufacture some of their products in China. But it is not only the location
of manufacturing that is important to the risk calculation. It is also ownership, history,
and the products being marketed. These may not be the only two companies presenting
this risk, but they are the two largest Chinese-founded, Chinese-owned
telecommunications companies seeking to market critical network equipment to the
United States. To review supply chain risk, the Committee decided to focus first on the
largest perceived vulnerabilities, with an expectation that the conclusion of this
investigation would inform how to view the potential threat to the supply chain from
other companies or manufacturers operating in China and other countries.

       B. Investigative Process

         The Committee’s investigative process included extensive interviews with
company and government officials, numerous document requests, and an open hearing
with a senior official from both Huawei and ZTE. Committee staff reviewed available
information on the specific companies, and Committee staff and members met with
Huawei and ZTE officials for lengthy, in-depth meetings and interviews. Committee
staff also toured the companies’ facilities and factories.

       Specifically, on February 23, 2012, Committee staff met with and interviewed
corporate executives of Huawei at its corporate headquarters in Shenzhen, China. The
delegation toured Huawei’s corporate headquarters, reviewed company product lines, and
toured a large manufacturing factory. Officials involved in the discussion from Huawei
included Ken Hu, Huawei’s Deputy Chairman of the Board and Acting CEO; Evan Bai,

                                            8
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 18 of 61




Vice President of the Treasury Management Office; Charlie Chen, Senior Vice President
in charge of Huawei (USA); Jiang Xisheng, Secretary of the Board; John Suffolk, Global
Security Officer; and Rose Hao, Export Regulator.

        On April 12, 2012, Committee staff met with and interviewed corporate
executives of ZTE at its corporate headquarters in Shenzhen, China. In addition to these
meetings, the delegation took a brief tour of ZTE’s corporate headquarters, including a
factory site. Officials from ZTE included Zhu Jinyun, ZTE’s Senior Vice President,
U.S. and North America Market; Fan Qingfeng, Executive Vice President of Global
Marketing and Sales; Guo Jianjun, Legal Director; Timothy Steinert, Independent
Director of the Board (and Ali Baba Counsel); Ma Xuexing, Legal Director; Cao Wei,
Security and Investor Relations with the Information Disclosure Office; Qian Yu,
Security and Investor Relations with the Information Disclosure Office; and John
Merrigan, attorney with DLA Piper.

        In May of 2012, Ranking Member Ruppersberger along with Committee
members Representative Nunes, Representative Bachmann, and Representative Schiff
traveled to Hong Kong to meet with senior officials of both Huawei and ZTE. In
addition to the senior officials present at the staff meetings, the Committee members met
with Ren Zhengfei, the founder and President of Huawei.

       After the meetings, the Committee followed-up with several pages of written
questions and document requests to fill in information gaps, inconsistent or incomplete
answers, and the need for corroborating documentary evidence of many of the
companies’ factual and historical assertions. Unfortunately, neither company was
completely or fully responsive to the Committee’s document requests. Indeed, neither
Huawei nor ZTE provided internal documents in response to the Committee’s letter.30 To
attempt, again, to answer the remaining questions, the Committee called each company to
an open hearing.

        On September 13, 2012, the Committee held an open hearing with representatives
of both ZTE and Huawei. The witnesses included Mr. Charles Ding, corporate senior
vice president and Huawei’s representative to the United States, and Mr. Zhu Jinyun,
ZTE senior vice president for North America and Europe. The hearing was designed to
be both thorough and fair. The witnesses were each given twenty minutes for an opening
statement and each was aided by an interpreter during the question and answer portion of
the hearing to ensure that the witnesses were given the maximum opportunity to
understand the questions and answer completely and factually.31


                                            9
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 19 of 61




        Once again, the witnesses’ answers were often vague and incomplete. For
example, they claimed to have no understanding or knowledge of commonly used terms,
could not answer questions about the composition of their internal Party Committees,
refused to provide straightforward answers about their operations in the United States,
sought to avoid answering questions about their histories of intellectual property
protection, and claimed to have no understanding or knowledge of Chinese laws that
force them to comply with the Chinese government’s requests for access to their
equipment. The companies’ responses to the Committee’s questions for the record after
the hearing included similar evasive answers.

       C. Investigative Challenges

        This unclassified report discloses the unclassified information the Committee
received when trying to understand the nature of these companies, the formal role of the
Chinese government or Chinese Communist Party within them, and their current
operations in the United States. In pursuing this goal, the Committee faced many
challenges, some of which are shared by many who seek to understand the relationship
between the government and business in China and the threat posed to our infrastructure.
These challenges include: the lack of transparency in Chinese corporate and bureaucratic
structures that leads to a lack of trust; general private sector concerns with providing
proprietary or confidential information; fears of retribution if private-sector companies or
individuals discuss their concerns; and uncertain attribution of cyber attacks.

         The classified annex provides significantly more information adding to the
Committee’s concerns. That information cannot be shared publicly without risking U.S.
national security. The unclassified report itself, however, highlights that Huawei and
ZTE have failed to assuage the Committee’s significant security concerns presented by
their continued expansion into the United States. Indeed, given the companies’ repeated
failure to answer key questions thoroughly and clearly, or support those answers with
credible internal evidence, the national-security concerns about their operations have not
been ameliorated. In fact, given their obstructionist behavior, the Committee believes
addressing these concerns have become an imperative for the country.

        In addition to the Committee’s discussions with the companies, the Committee
investigators spoke with industry experts and former and present employees about the
companies. Companies around the United States have experienced odd or alerting
incidents using Huawei or ZTE equipment. Officials with these companies, however,
often expressed concern that publicly acknowledging these incidents would be
detrimental to their internal investigations and attribution efforts, undermine their
ongoing efforts to defend their systems, and also put at risk their ongoing contracts.
                                              10
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 20 of 61




Similarly, statements by former or current employees describing flaws in the Huawei or
ZTE equipment and other potentially unethical or illegal behavior by Huawei officials
were hindered by employees’ fears of retribution or retaliation.32

       Further, the inherent difficulty in attributing the precise individual or entity
responsible for known attacks within the United States continues to hinder the
technological capability for investigators to determine the source of attacks or any
connections among industry, government, and the hacker community within China.33

III.   Summary of Findings

        Chinese telecommunications companies provide an opportunity for the Chinese
government to tamper with the United States telecommunications supply chain. That
said, understanding the level and means of state influence and control of economic
entities in China remains difficult. As Chinese analysts explain, state control or influence
of purportedly private-sector entities in China is neither clear nor disclosed.34 The
Chinese government and the Chinese Communist Party, experts explain, can exert
influence over the corporate boards and management of private sector companies, either
formally through personnel choices, or in more subtle ways.35 As ZTE’s submission to
the Committee states, “the degree of possible government influence must vary across a
spectrum.”36

        The Committee thus focused primarily on reviewing Huawei’s and ZTE’s ties to
the Chinese state, including support by the Chinese government and state-owned banks,
their connections to the Chinese Communist Party, and their work done on behalf of the
Chinese military and intelligence services. The Committee also probed the companies’
compliance with U.S. laws, such as those protecting intellectual property, to determine
whether the companies can be trusted as good corporate actors. The Committee did not
attempt a review of all technological vulnerabilities of particular ZTE and Huawei
products or components. Of course, the Committee took seriously recent allegations of
backdoors, or other unexpected elements in either company’s products, as reported
previously and during the course of the investigation. But the expertise of the Committee
does not lend itself to comprehensive reviews of particular pieces of equipment.

   The investigation sought to answer several key questions about the companies that
would, including:

       What are the companies’ histories and management structures, including any
       initial ties to the Chinese government, military, or Communist party?


                                            11
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 21 of 61




       How and to what extent does the Chinese government or the Chinese Communist
       Party exert control or influence over the decisions, operations, and strategy of
       Huawei and ZTE?
       Are Huawei and ZTE treated as national champions or otherwise given unfair or
       special advantages or financial incentives by the Chinese government?
       What is the presence of each company in the United States market and how much
       influence does the parent company in Shenzhen influence its operations in the
       United States?
       Do the companies comply with legal obligations, including those protecting
       intellectual property rights and international sanctions regimes (such as those with
       respect to Iran)?

        The Committee found the companies’ responses to these lines of inquiry
inadequate and unclear. Moreover, despite repeated requests, the companies’
consistently provided very little – if any – internal documentation substantiating their
answers. The few documents provided could rarely be authenticated or validated because
of the companies’ failure to follow standard document-production standards as provided
by the Committee and standard with such investigations. Moreover, the apparent control
of the Chinese government over this information remains a hindrance to a thorough
investigation. One of the companies asserted clearly both verbally and in writing that it
could not provide internal documentation that was not first approved by the Chinese
government.37 The fact that Chinese companies believe that their internal documentation
or information remains a “state secret,” only heightens concerns about Chinese
government control over these firms and their operations.

        The Committee is disappointed that Huawei and ZTE neither answered fully nor
chose to provide supporting documentation for their claims, especially given that Huawei
requested a thorough and complete investigation. The Committee simply cannot rely on
the statements of company officials that their equipment’s presence in U.S. critical
infrastructure does not present a threat, and that the companies are not, or would not be,
under pressure by the Chinese government to act in ways contrary to United States
interests. The findings below summarize what the Committee has learned from
information available, and suggest avenues for further inquiry.

       A. The Committee finds that Huawei did not fully cooperate with the
          investigation and was unwilling to explain its relationship with the
          Chinese government or Chinese Communist Party, while credible
          evidence exists that it fails to comply with U.S. laws.

       Throughout this investigation, Huawei officials sought to portray the company as
transparent. Huawei consistently refused, however, to provide detailed answers in
                                           12
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 22 of 61




written form or provide internal documentation to support their answers to questions at
the heart of the investigation. Specifically, Huawei would not fully describe the history,
structure, and management of Huawei and its subsidiaries to the Committee’s
satisfaction. The Committee received almost no information on the role of Chinese
Communist Party Committee within Huawei or specifics about how Huawei interacts in
formal channels with the Chinese government. Huawei refused to provide details about
its business operations in the United States, failed to disclose details of its dealings with
the Chinese military or intelligence services, and would not provide clear answers on the
firm’s decision-making processes. Huawei also failed to provide any internal documents
in response to the Committee’s written document requests, thus impeding the
Committee’s ability to evaluate fully the company’s answers or claims.

        In addition to discussions with Huawei officials, the Committee has interviewed
several current and former employees of Huawei USA, whose employees describe a
company that is managed almost completely by the Huawei parent company in China,
thus undermining Huawei’s claims that its United States operations are largely
independent of parent company. The testimony and evidence of individuals who
currently or formerly worked for Huawei in the United States or who have done business
with Huawei also brought to light several very serious allegations of illegal behavior that
require additional investigation. The Committee will refer these matters to the Executive
Branch for potential investigation.

        These allegations were not the focus or thrust of the investigation, but they were
uncovered in the course of the investigation. The Committee believes that they reveal a
potential pattern of unethical and illegal behavior by Huawei officials, allegations that of
themselves create serious doubts about whether Huawei can be trusted to operate in the
United States in accordance with United States legal requirements and international codes
of business conduct.

          i.   Huawei did not provide clear and complete information on its
               corporate structure and decision-making processes, and it likely
               remains dependent on the Chinese government for support.

        Huawei markets itself as a “leading global ICT [“Information Communications
Technology”] solution provider,” that is “committed to providing reliable and secure
networks.”38 Throughout the investigation, Huawei consistently denied having any links
to the Chinese government and maintains that it is a private, employee-owned company.39
Many industry analysts, however, have suggested otherwise; many believe, for example,
that the founder of Huawei, Ren Zhengfei, was a director of the People’s Liberation
                                             13
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 23 of 61




Army (PLA) Information Engineering Academy, an organization that they believe is
associated with 3PLA, China’s signals intelligence division, and that his connections to
the military continue.40 Further, many analysts suggest that the Chinese government and
military proclaim that Huawei is a “national champion” and provide Huawei market-
distorting financial support.41

        In seeking to understand the Chinese government’s influence or control over
Chinese telecommunications companies, the Committee focused on Huawei’s corporate
structure and decision-making processes. Better information about Huawei’s corporate
structure would also help answer lingering questions caused by Huawei’s historic lack of
transparency.42 For years, analysts have struggled to understand how Huawei’s purported
employee-ownership model works in practice, and how that ownership translates into
corporate leadership and decision-making.43 Huawei repeatedly asserts that it is a
private, employee-owned and controlled company that is not influenced by the Chinese
government or Chinese Communist Party.44 Executives also asserted that the unique
shareholder and compensation arrangement is the foundation of the company’s rise and
success.

        Available information does not align with Huawei’s description of this structure,
and many analysts believe that Huawei is not actually controlled by its common
shareholders, but actually controlled by an elite subset of its management.45 The
Committee thus requested further information on the structure of the company’s
ownership. For example, the Committee requested that Huawei list the ten largest
shareholders of the company. Huawei refused to answer.46 At the hearing on September
13, 2012, Huawei admits that its shareholder agreement gives veto power to Ren
Zhengfei, the founder and president of the company.47 Other public statements by the
company undermine the suggestion that the 60,000 supposed shareholders of Huawei
control the company’s decisions. For example, in the company’s 2011 report, Mr. Ren
highlighted that Huawei’s Board of Directors:

       will not make maximizing the interests of stakeholders (including employees,
       governments, and suppliers) its goal. Rather, it holds on to the core corporate
       values that are centered on customer interests and encourage employee
       dedication.48

        Such statements undermine the credibility of Huawei’s repeated claims that its
employees control the company. Thus, to explore these conflicts, the Committee focused
much attention on the shareholder program. Of note, the only nonpublic, purportedly
internal documents that Huawei provided to the Committee in the course of the

                                           14
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 24 of 61




investigation are unsigned copies of its shareholder agreement documents.
Unfortunately, the Committee could not verify the legitimacy of these documents,
because they were unsigned and non-official.

        Huawei officials explained that Chinese law forbids foreigners from holding
shares in Chinese companies absent a special waiver.49 Current and former Huawei
employees confirm that only Chinese nationals working at Huawei in the United States
participate in the shareholding plan. The inability of non-Chinese employees of Huawei
to hold shares of the company further erodes its claim that it is truly an employee-run
organization as an entire group of employees are not only disadvantaged, but
automatically excluded from any chance to participate in the process.

        Huawei consistently asserted that the Chinese government has no influence over
corporate behavior and that the company is instead managed as an employee-owned
enterprise through Huawei’s Employee Stock Ownership Program (ESOP). Officials
explained that the shareholding plan is not a benefits plan; rather, it provides high-
performing employees an option to buy dividend-providing shares and thereby share in
the value of the company. Eligible employees are given the option to buy shares at a
certain company determined price, and can only sell the shares when they leave the
company or with approval.50

        Huawei also provided staff access to shareholder ballots for shareholder
representatives and the Board of Directors. These too did not appear to be facially
fraudulent, but they were impossible to authenticate, especially as investigators were not
allowed to remove the documents from Huawei’s facilities for third-party validation. The
documents appeared to highlight that shareholders have a write-in option for union
representatives, but there is no such option for the Board of Directors. Rather, Huawei
officials stated that the nominees for the Board are chosen prior to the vote by the
previous Board. It was unclear how the original Board was established, and Huawei has
consistently failed to provide any answers about who was previously on its Board of
Directors.

        Huawei further explained that in 1994, the first Company Law of China was
officially published, regulating the establishment and operations of limited liability
companies.51 Under this law, the maximum number of shareholders was 50 individuals.
Thus, in 1997, Huawei claims to have changed its legal structure to a limited liability
company, and started the employee stock ownership program through the union.
Similarly, Huawei asserted that in 1997, the City of Shenzhen issued policies regarding

                                           15
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 25 of 61




employee shareholdings. According to Huawei, it designed its shareholder program to
conform to the the Company Law of China, and the laws and policies of the City of
Shenzhen.52

        According to Huawei, the union, known as Union of Huawei Investment and
Holding Co., Ltd., facilitates ESOP implementation. The Union is a lawfully registered
association of China. Huawei officials stated that “Huawei’s success can be directly
linked to the company’s unique compensation structure.”53 Currently, Huawei claims
that the Union holds 98.7% of the ESOP shares, and Mr. Ren holds 1.3%. At the Huawei
explained that as of December 31, 2011, ESOP has 65,596 participants, which it alleges
are all Huawei employees (current and retired), it claims that there are no third parties,
including government institutions, holding any ownership-stake in the company.

        Questions remained after the Committee staff’s meeting with Huawei officials.
Most importantly, the Committee did not receive clear information about how precisely
candidates for the Board of Directors are chosen. This is a concern because such
individuals are key decision-makers of the company and those whose potential
connections to the government are of high concern. According to Huawei officials, the
previous Board nominates the individuals for the current Board. But it is not clear how
the original Board was established and Huawei refuses to describe how the first Board of
Directors and first Supervisory Board were chosen.54

         As described above, Huawei provided the Committee unsigned, unauthenticated
documents purporting to be: (1) Articles of Restricted Phantom Shares; (2) Letter of
Undertakings of Restricted Phantom Shares; (3) Notice of Share Issuance and
Confirmation Letter; (4) List of Shareholding Employees; (5) Record of Employee
Payments and Buyback, (6) Receipts of Employee Share Payments and Buyback; (7)
Election Records of the 2010 ESOP Representatives Election (procedures, ballots,
results, announcements, etc.); (8) and conclusions of the 2010 ESOP Representatives
Meeting. The Committee could not validate the legitimacy of these documents given that
Huawei only provided unsigned drafts. Below are summaries of key information from
these documents.55

               (1) ESOP Restricted Phantom Shares--Summary

                      ESOP Restricted Phantom Shares Article 20 states that target
                      grantees of employee stocks are current employees with high
                      performance.

                                           16
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 26 of 61




                Each year, the company determines the numbers of shares an
                employee can purchase based on job performance. Eligible
                employees must sign the Confirmation Letter and the Letter of
                Undertakings and make payments for the shares.

                An employee’s stocks can be held only by the employee
                him/herself, and cannot be transferred or disposed by the
                employee. When an employee leaves the company (except for
                those who meet the retirement requirements with minimal eight
                years of tenure and 45 years old), stocks will be purchased back by
                the company.

                The current stock price is the net asset value of the stock from the
                previous year. When an employee purchases more shares or the
                Union takes shares back, it is based on the current stock price. The
                dividend amount of each year is based on the performance of the
                company.

         (2) Articles of Restricted Phantom Shares—

                a. The Commission

                The Commission is composed of 51 Representatives and nine
                alternates, elected by the Active Beneficiaries as organized by the
                Union with a term of five years.

                   o Active beneficiary is defined as an active employee who
                     works at Shenzhen Huawei Investment and Holding Co,
                     Ltd or any of its equity affiliates and participates in the
                     Plan of the Union.

                   o In the event there is a vacancy, the Alternate shall take up
                     the vacancy in sequence. The Alternates can attend, but not
                     vote at, all meetings.

                   o The Commission reviews and approves restricted phantom
                     share issuance proposals; reviews and approves dividend
                     distribution proposals; reviews and approves reports of the

                                     17
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 27 of 61




                     board of shareholding employees; elects and replaces any
                     member of the board; elects and replaces any member of
                     Supervisory Board; reviews and approves procedures for
                     electing representatives; approves amendments of these
                     articles; reviews and approves the use of the reserve fund;
                     reviews and approves other material matters with respect to
                     restricted phantom share; perform functions as the
                     shareholders of the company, exercises the rights of the
                     shareholder, and develops resolutions regarding material
                     matters such as capital increase, profit distribution, and
                     selection of Directors and Supervisors.

              Meetings of the Commission shall be convened at least once a
              year, and shall be convened by the Board and presided over by the
              Chairman of the Board or the Vice Chairman.

              b.   The Board

              The Board is responsible for regular management authority and
              shall be responsible to the Commission.

              The main functions of the Board are to: prepare restricted
              phantom share issuance proposal; preparation of the dividends
              distribution proposal; formulation, approval, and amendment of the
              detailed rules, processes, and implementation methods with respect
              to the restricted phantom shares; preparation of the amendments to
              articles; determination on the detailed proposal as to the use of the
              Reserve Fund; execution of the resolutions of the Commission;
              exercise of the specific rights and powers of a shareholder of the
              Investee Company except for the matters on which a resolution
              from Commission is required; determination of other matters that
              shall be determined by the Board.

              The Board consists of 13 directors selected by the Commission;
              each serves for five years.




                                   18
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 28 of 61




              The Board must convene at least once a year; it needs 2/3 present,
              and resolutions of the meetings shall be approved by at least 1/2 of
              all Directors.

              The Board may establish a restricted phantom share management
              committee and other necessary organizations responsible for
              carrying out and implementing the work assigned by the Board and
              for detailed matters with respect to the management of the
              restricted phantom shares, such as evaluation, distribution, and
              repurchase of the restricted phantom shares as well as management
              of the account and the Reserve Fund/treasury shares related to
              restricted phantom shares.

              c. Supervisory Board

              The Supervisory Board is the organization responsible for
              supervising the implementation of the shareholder plan with its
              main functions and powers as follows:
                  supervising the implementation of the resolutions by the
                     Board;
                  making recommendations or inquiries in event of any
                     violation of any law, regulation or these Articles by the
                     Board;
                  making work reports to the Commission; and
                  other regular functions and powers.

              Supervisors may attend Board meetings as non-voting delegate.

              The Supervisory Board shall consist of five Supervisors who shall
              be elected by the Commission to five year terms; no Director can
              serve concurrently as a Supervisor.

              Convene at least once a year, need minimum of 2/3 present,
              resolutions require approval of at least 2/3 of all Supervisors

              d. Validity of Resolutions



                                    19
Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 29 of 61




                Before 31 December 2018, Mr. Ren shall have a right to veto the
                decisions regarding restricted phantom shares and Huawei’s
                material matters (resolutions of the Board, Commission, and
                Shareholder’s Meeting of the Company).

                Starting from 1 January 2013, the confirmed Active Beneficiaries
                who represent a minimum of 15% of the restricted phantom shares
                (excluding the restricted phantom shares held by the Restructuring
                Beneficiaries and the Retained Restricted Phantom Shares) shall
                have a right to veto the decisions regarding restricted phantom
                shares and Huawei’s material matters (including resolutions of the
                Board, the Commission, and the Shareholders’ Meeting of the
                Company).

                The relevant resolutions shall take effect in the event that the
                owner(s) of the right of veto does (do) not exercise the right of
                veto against the aforementioned resolutions.

         (3) Acquisition of Restricted Phantom Shares

                The restricted phantom shares of the Union shall be issued to those
                key employees of the Company who have displayed excellent
                work performance.

                The Restricted Phantom Share Management Committee shall
                decide annually whether to issue shares, and the number of shares
                to be issued, based on the comprehensive evaluation of the work
                performance of such employee and in accordance with the
                evaluation rules of the restricted phantom shares. Retired or
                restructuring beneficiaries are not allowed to purchase new shares.

         (4) Confidentiality and Non-Competition Obligations of the Beneficiaries

               No Active Beneficiary or Restructuring Beneficiary shall directly
               or indirectly have a second job in any way, work for any enterprise
               other than the Company without written consent of the Company
               or without entering into the relevant agreement with the Company.
        ****************

                                      20
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 30 of 61




         ii.   Huawei failed to explain its relationships with the Chinese
               government, and its assertions denying support by the Chinese
               government are not credible.

        The nature of the modern Chinese economy is relevant for understanding
Huawei’s connection to the Chinese state. The Chinese government often provides
financial backing to industries and companies of strategic importance. Indeed, analysts
of the Chinese political economy state that:

       Huawei operates in what Beijing explicitly refers to as one of seven “strategic
       sectors.” Strategic sectors are those considered as core to the national and
       security interests of the state. In these sectors, the CCP [Chinese Communist
       Party] ensures that “national champions” dominate through a combination of
       market protectionism, cheap loans, tax and subsidy programs, and diplomatic
       support in the case of offshore markets. Indeed, it is not possible to thrive in one
       of China’s strategic sectors without regime largesse and approval.56

       Similarly, the U.S.-China Commission has explained, with Chinese companies,
“the government’s role is not always straightforward or disclosed.” Despite some
reforms, “much of the Chinese economy remains under the ownership or control of
various parts of the Chinese government.”57 The U.S. China-Commission lists Huawei as
a form of enterprise in China that exists in a relatively new market and receives generous
government policies to support its development and impose difficulties for foreign
competition.58

        The Committee thus inquired into the precise relationship between the Chinese
government and Huawei. During the Committee’s meetings with Huawei executives, and
during the open hearing on September 13, 2012, Huawei officials consistently denied
having any connection to or influence by the Chinese government beyond that which is
typical regulation.59 Specifically, Huawei explained in its written responses to the
Committee, that “Huawei maintains normal commercial communication and interaction
with relevant government supervisory agencies, including the Ministry of Industry and
Information Technology and the Ministry of Commerce.”60 Huawei claims that it “does
not interact with government agencies that are not relevant to its business activities,
including the Ministry of National Defense, the Ministry of State Security, and the
Central Military Commission.”61 Huawei, however, did not provide information with
which the Committee could evaluate these claims, as Huawei refused to answer the
                                            21
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 31 of 61




specific questions of the Committee inquiring about the company’s precise mechanisms
of interaction with and regulation by these government bodies.

        The Committee did not expect Huawei to prove that it has “no ties” to the
government. Rather, in light of even experts’ lack of certainty about the state-run
capitalist system in China, the Committee sought greater understanding of its actual
relationship with the Chinese government. The Committee requested that Huawei
support and prove its statements about its regulatory interaction by providing details and
evidence explaining the nature of this formal interaction. Any company operating in the
United States could very easily describe and produce evidence of the federal entities with
which it must interact, including which government officials are their main points of
contact at those regulatory agencies.

        In its written submission in response to the Committee’s questions, Huawei
simply asserted that it “maintains normal commercial communication and interaction
with relevant government supervisory agencies, including the Ministry of Industry and
Information Technology and the Ministry of Commerce.”62 Huawei’s failure to provide
further detailed information explaining how it is formally regulated, controlled, or
otherwise managed by the Chinese government undermines the company’s repeated
assertions that it is not inappropriately influenced by the Chinese government. Huawei
appears simply unwilling to provide greater details that would explain its relationships
with the Chinese government in a way that would alleviate security concerns.

        Similarly, Huawei officials did not provide detailed answers about the
backgrounds of previous Board Members. Rather, the Committee simply received the
same biographies as previously disclosed of current members of the Board of Directors
and Supervisory Board.63 Previous Board Members may have significant ties to the
Party, military, or government. And since the previous Board is responsible for
nominating the current Board members, this information is important to understanding
the historical progression of the company. Because the biographies of the previous
members would highlight possible connections to military or intelligence elements of the
Chinese government, Huawei’s consistent failure to provide this information is alerting.

        iii.   Huawei admits that the Chinese Communist Party maintains a Party
               Committee within the company, but it failed to explain what that
               Committee does on behalf of the Party or which individuals compose
               the Committee.

     Huawei’s connection to the Chinese Communist Party is a key concern for the
Committee because it represents the opportunity for the State to exert its influence over
                                          22
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 32 of 61




the decisions and operations of a company seeking to expand into the critical
infrastructure in the United States. This concern is founded on the ubiquitous nature of
the Chinese Party in the affairs of institutions and entities in China, and the consensus
view that the Party exerts pressure on and directs the resources of economic actors in
China.64

        In response to the numerous opportunities to answer questions about its
connection to the Party, Huawei stated that the company has no relevant connections.
For example, in response to the Committee’s written questions about the role of the Party
in the company’s affairs, Huawei merely stated that it “has no relationship with the
Chinese Communist Party in its business activities.”65

         Huawei admits, however, that an internal Party Committee exists within Huawei.
Huawei simply states that party committees are required by Chinese law to exist in all
companies in China.66 The existence of these Committees is, however, of particular
relevance. Huawei states in its defense that all economic institutions in China are
required to have a state Party apparatus inside the company. This is not, however, a
compelling defense for companies seeking to build critical infrastructure in the United
States. Indeed, experts in Chinese political economy agree that it is through these
Committees that the Party exerts influence, pressure, and monitoring of corporate
activities. In essence, these Committees provide a shadow source of power and influence
directing, even in subtle ways, the direction and movement of economic resources in
China.67 It is therefore suspicious that Huawei refuses to discuss or describe that Party
Committee’s membership. Huawei similarly refuses to explain what decisions of the
company are reviewed by the Party Committee, and how individuals are chosen to serve
on the Party Committee.

        Similarly, Huawei officials did not provide information about Mr. Ren’s role or
stature in the Party. In his official biography, Mr. Ren admits that he was asked to be a
member of the 12th National Congress of the Communist Party of China in 1982. The
National Congress is the once-in-a-decade forum through which the next leaders of the
Chinese state are chosen. The Party members asked to play a role in China’s leadership
transition are considered key players in the state apparatus.68 Mr. Ren proudly admits
that he was invited to that Congress, but he will not describe his duties. Shortly after
being given such a prestigious role, Mr. Ren successfully founded Huawei, though he
asserts he did so without any government or Party assistance.69 Huawei likewise refuses
to answer whether Mr. Ren has been invited to subsequent National Congresses or has
played any role in Party functions since that time.70


                                            23
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 33 of 61




        From the review of available information, Huawei may have connections and ties
to Chinese leadership that it refuses to disclose. In light of Huawei’s refusal to discuss
details of its acknowledged Chinese Communist Party Committee, the Committee
questions the company’s ability to be candid about any other possible connections to the
government, military, or Chinese Communist Party.

        iv.    Huawei’s corporate history suggests ties to the Chinese military, and
               Huawei failed to provide detailed answers to questions about those
               connections.

         Huawei explained the founding and development of the company by focusing on
the life and history of Ren Zhengfei, Huawei’s founder. According to Huawei officials,
Mr. Ren was a member of the Chinese military’s engineering corps as a soldier tasked to
establish the Liao Yang Chemical Fiber Factory and was promoted as a Deputy Director,
which was a professional role equivalent to a Deputy Regimental Chief, but without
military rank.71 Mr. Ren then retired from the army in 1983 after the engineering corps
disbanded, and next worked for a State Owned Enterprise (SOE) following his
retirement. According to this account, Mr. Ren was “dissatisfied” with his low salary and
career path at the SOE, so in 1987, he established Huawei. Huawei officials did not
explain how he was able to leave his employment with a SOE or whether he got
agreement of the state to do so. Huawei officials denied that Mr. Ren was a senior
member of the military.72 The Committee’s requests for more information about Mr.
Ren’s military and professional background were unanswered. Huawei refused to
describe Mr. Ren’s full military background. Huawei refused to state to whom he
reported when he was in the military. Huawei refused to answer questions about how he
was invited to join the 12th National Congress, what duties he performed for the Party,
and whether he has been asked to similar state-party matters.

       Huawei similarly denied allegations that Ms. Sun Yafang, Chairwoman of
Huawei, was previously affiliated with the Ministry of State Security. Mr. Ding
responded to Committee questions after the hearing that, to his knowledge, reports about
Ms. Yafang in Chinese publications, such as those in Xinjing Bao, are erroneous.73 Mr.
Ding did not respond to questions asking about how such publications received such
information, or whether Ms. Yafang’s previous biography on the Huawei website was
erroneous as well. Rather, Mr. Ding simply provided again Ms. Yafang’s corporate
biography from the Huawei Annual Report 2011.74

      With respect to Huawei’s founders, Huawei cited a Chinese legal requirement that
new companies in the economic development zone must have a minimum of five
                                            24
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 34 of 61




shareholders and 20,000 RMB registered capital. During meetings with the Committee,
Huawei officials claimed that in 1987, Mr. Ren raised 21,000 RMB with personal savings
and five other private investors. To the best of the officials’ knowledge, none of the five
investors had worked with Mr. Ren prior to start-up and one individual has previous
affiliation with the government.75 According to Huawei officials, the five investors never
actually worked for Huawei and withdrew their investments several years later.76

       The Committee struggled to get answers from Huawei on the details of this
founding, including how Mr. Ren came to know the initial individual investors, whether
his connections to the military were important to the eventual development of the firm,
and whether his role in the Party remains a factor in his and his company’s success.

         v.    The Committee finds that Huawei’s failure to provide information
               about the Chinese government’s 1999 investigation of the company
               for tax fraud exemplifies how it refuses to be transparent; the
               apparent ease with which Huawei ended the investigation undermines
               Huawei’s assertion that the Chinese government finds Huawei to be a
               disfavored telecommunications solutions provider in China.

        Huawei officials claimed that after growing in rural areas in China throughout the
1990s, the Chinese government investigated the company at length between 1998-99 for
tax fraud.77 Huawei officials stated that they believed this investigation was politically
motivated and performed at the urging of the company’s competition – specifically, other
telecommunications companies that are also state-owned enterprises. Mr. Ken Hu
explained the investigation was a turning point in the history of the company.
Specifically, Mr. Hu stated that Huawei’s movement to opportunities outside of China
was the result of this investigation.78 Indeed, these officials sought to explain that this
episode proves that Huawei was not in fact a “national champion” or otherwise a favored
company in China.79

        Given the obvious importance Huawei placed on this tax-fraud investigation, the
Committee’s subsequent questions and document requests sought detailed information
and further documentary support for its version of events. In particular, the Committee
sought information on the conclusion of the Chinese investigation. This information is
particularly important to the Committee given the apparent pride displayed by certain
Huawei officials in Shenzhen when describing how they successfully used their
connections to end the investigation. The ability of these corporate officers to end a
politically-motivated investigation suggests that Huawei officials were not as lacking in
political power or influence with the government as they suggested.
                                            25
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 35 of 61




       Despite the importance placed on this event, Huawei failed to address the
Committee’s questions in its written submission.80 The company also failed to provide
any material that would support Huawei’s assertions that the investigation was closed
legitimately or without attendant conditions placed on Huawei.81

        vi.    Huawei failed to explain its relationships with western consulting
               firms, and any claims that its success is on account of those
               relationships, rather than support by the Chinese government, are not
               credible.

        Huawei officials stated that one reason for the company’s success was its reliance
on the advice of western consulting firms, such as IBM, Accenture, and Price Waterhouse
Cooper.82 Huawei sought to convince the Committee that it was the advice of these
companies -- and not support by the Chinese government -- that explains Huawei’s
miraculous growth in recent years.83

        Because of the importance Huawei places on the advice given by these consulting
firms, the Committee sought greater information and evidence showing that such advice
had important effects for the company. The Committee made clear that it did not seek
information on the terms of the contractual arrangements with the consulting firms, but
rather what information they reviewed from Huawei and what advice was provided. The
Committee offered to keep such information confidential to avoid concerns about
disclosing proprietary information.

         Huawei responded with only a vague description of the advice provided by these
companies. Specifically, although “[s]ince 1997, Huawei has relied on western
management consulting firms to help improve [its] capabilities, build [its] processes, and
develop a comprehensive management system driven by customer requirements,”
Huawei failed to provide details about how those companies reformed the company other
than providing a few sentences mentioning standard business practices, including lead to
cash (LTC), integrated product development (IPD), issue to resolution (ITR), and
integrated financial services (IFS). Huawei, refused “to provide additional details as to
[its] consultancy relationships” citing concerns about proprietary information contained
in that advice.84 The Committee explained that it is most interested in evidence revealing
what Huawei did in response to the advice of these firms, and specifically financial or
other evidence that supports its position that those changes were responsible for
efficiencies, growth, and market success.85 Huawei could have answered such questions
without revealing proprietary information held by these companies.86 The Committee

                                           26
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 36 of 61




was also willing to enter into a confidentiality agreement with all parties, an offer Huawei
declined to accept or pursue.87

        Huawei has made the details of this consulting advice relevant to this
investigation by attributing its rapid success to the advice rendered by these consulting
firms. It is not then reasonable for Huawei to withhold that information from the
Committee so that it could evaluate those claims. If Huawei has within its possession
information and documents that would prove that the advice given by these firms was key
to Huawei’s success, Huawei should provide such information.88 The Committee was
and remains willing to enter into confidentiality agreements with all parties to solve any
concerns about the release of proprietary information. Huawei has failed to accept this
offer. Its failure to do so is indicative of the lack of cooperation shown throughout this
investigation.

        vii.   Huawei failed to answer key questions or provide supporting
               documentation for its claims to be financially independent of the
               Chinese government.

         As a company of strategic importance to China, Huawei’s stature will be reflected
in the level of financial support and direction it receives from the Chinese government
and Party.89 One way to review that support and direction provided by the state is
through the financing the company receives. Many industry experts and
telecommunications companies describe below-market pricing.90 Thus, the Committee
sought more information about Huawei’s financing, including its customer financing.
Such financial information would also help provide greater understanding about the
financial structuring of a firm that remains largely opaque.

          During the Committee’s hearing, Mr. Ding suggested he did not understand and
had no knowledge of the term “national champion,” which is often used to describe
favored Chinese companies throughout the economic literature on China.91 The
Committee finds that Mr. Ding’s suggestion that he does not understand the term is not
credible. Huawei itself provided Capitol Hill offices a slide presentation in November
2011, which used the term “national champion” several times.92 In response to the
Committee’s questions about use of the term in that document, Huawei did not deny that
it used the document and provided the document containing the term.93 Rather, Huawei
stated that the particular slide in the larger document was created by a third party and thus
not Huawei’s responsibility.94 The Committee finds that Huawei’s knowing use of the
document in its discussions with United States elected representatives is sufficient
evidence to prove that Huawei does in fact have an understanding of the term. Mr.

                                             27
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 37 of 61




Ding’s consistent refusal to answer questions about which firms are considered national
champions in the Chinese telecommunications sector was obstructionist. In fact, his
response to the Committee’s question that “Huawei has not paid attention to the meaning
of ‘national champion’ before,” is obviously untrue given the company’s use of the term
in its presentations previously.95 Moreover, his answers suggest that he did not want to
explain how it was that Huawei, the number one telecommunications provider in China,
is not a company of strategic importance in China, as recognized by others around the
world.

        Huawei officials also deny that they have received any special financial incentives
or support from the Chinese government.96 Huawei claimed that the company simply
takes advantage of general Chinese banking opportunities, but does not seek to influence
or coordinate with banks such as the Chinese Development Bank and the Export-Import
Bank, which are both state owned. In previous presentations, Huawei had suggested that
it served as an “intermediary and bridge” between the state-backed financial institutions
and Huawei customers.97 Huawei refused, however, to provide more detail about
precisely how those lines of credit developed. Huawei also refused to answer specifics
about its formal relationships with the Chinese banks, opting to simply answer that it
maintains “normal business relations” with the Export-Import Bank of China.98

        In its presentation to the Committee during the February meeting, Huawei
provided a list of the Memoranda of Understanding (MOUs) it claims to have signed with
Chinese banks for lines of credit for its customers.99 Huawei admits that its customers
have a US $100 billion in credit available, yet Huawei asserts that only $5.867 billion has
been drawn in the period between 2005 and 2011. Further, in its written responses,
Huawei states that it is a “financing opportunity available to customers, not to
Huawei.”100 Yet Huawei explained at the February 23, 2012, meeting with Committee
investigators that the goal of the large available credit lines was for China “to appear
impressive” and that “Huawei had to participate or would no longer receive loans” from
Chinese banks.101 In response to repeated questions and document requests, Huawei
failed to provide further written explanation of the benefits Huawei gains from these
financing arrangements, and it did not provide internal documents or any auditable
information that would substantiate its claims about the scope and processes of this
financing.

       Similarly, Huawei refused to describe the details of its relationships with Chinese
state-owned banks. For example, in Mr. Ding’s statement for the record, he explained
that Huawei receives loans from ten Chinese banks. But Mr. Ding refused to answer how
many of those ten banking institutions in China are state-owned.102 As described in the
                                            28
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 38 of 61




previous section, Huawei also refused to provide “additional details as to [its]
consultancy relationships” because it would “include highly sensitive proprietary
information” governed by non-disclosure agreements.103 In response to Committee
questions about Huawei’s success and whether it was owing to the company’s support
from the Chinese government, Huawei represented to the Committee that its relationships
with and advice received from these companies are the source of the company’s global
success.104 Because Huawei refuses to provide details on those relationships and advice
rendered, the Committee cannot evaluate its claim that any of its success is due to these
relationships. Accordingly, the Committee discounts the role played by these consulting
companies, and continues to find it likely that Huawei has substantially benefited from
the support of the Chinese government.

         In sum, Huawei admits that its customers receive billions of dollars in support
from Chinese state-owned banks and that it has received favorable loans from Chinese
banks for years. Huawei refuses to provide answers to direct questions about how this
support was secured, nor does it provide internal documentation or auditable financial
records to evaluate its claims that the terms of these agreements comply with standard
practice and international trade agreements. The Committee is equally concerned with
statements by company leaders that undermine the Committee’s confidence in the
financial information the company has provided. For example, in a June 2007 speech to
Huawei employees in the United Kingdom, Mr. Ren stated that he appreciated the
subsidiary’s attempt to create financial statements, “whether the data is accurate or
not.”105 Based on available information, the Committee finds that Huawei receives
substantial support from the Chinese government and Chinese state-owned banks, which
is at least partially responsible for its position in the global marketplace.

       viii.   Huawei failed to provide sufficient details or supporting
               documentation on its operations, financing, and management in the
               United States; evidence undermines its claims of being a completely
               independent subsidiary of Huawei’s parent company in Shenzhen,
               China.

        To understand the United States’ current vulnerability to supply-chain threats
posed by Huawei equipment, it is necessary to know the extent to which Huawei’s
equipment is already placed in U.S. infrastructure. Because the U.S. telecommunications
infrastructure is largely built and owned by the private sector, the U.S. government does
not have the full picture of what is contained within it and thus is not yet fully informed
to develop policies to protect that critical infrastructure from vulnerabilities.106


                                            29
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 39 of 61




        The Committee thus asked Huawei for information on its contracts for products
and services within the United States. Understanding the extent to which Huawei
equipment already exists in the United States is necessary to evaluate the present risk to
the country, as well as to confirm Huawei’s statements about the size and scope of its
operations in the United States. Unfortunately, Huawei failed to provide specific
information about its dealings within the United States. Huawei did provide the
Committee a list of Huawei’s major customers in the United States: Cricket
Communications; Clearwire; Cox TMI Wireless, Hibernia Atlantic, Level 3/BTW
Equipment, Suddenlink; Comcast and Bend Broadband. Huawei, however, did not
provide information on the size and scope of its operations, which elements of the
infrastructure it is providing, and where these operations are located.107

         The information requested by the Committee about Huawei’s contracts in the
United States is also necessary to evaluate Huawei’s claims that they comply with all
laws and trade obligations regarding the price of their products and services.108 To date,
Huawei has failed to provide any information to validate its claims that the prices of
Huawei’s products are based on market conditions. Huawei’s refusal to answer clearly or
provide documents supporting its claims necessitates the Committee finding that
Huawei’s defense is not credible. The Committee considers it possible that Huawei
receives substantial support from the Chinese government such that Huawei can market
at least some of its products in the United States below the costs of production.

        Similarly, the extent to which Huawei’s subsidiaries in the United States operate
independently of the parent company in Shenzhen remains unclear. Such information is
important, because any connections between the parent company in China to the Chinese
government might affect the operations and behavior of the company in the United
States. The Committee therefore requested information on the extent to which Huawei
USA’s decisions are controlled, influenced, or reviewed by the parent company.

        Huawei explained that the first US-based Huawei subsidiary was established in
the United States in 2005 with headquarters in Plano, Texas. Huawei stated that the
parent company does not require approval for individual contracts in the United States.109
Rather, it stated that the Board of Directors in China does set general terms for operations
in the United States, and the parent company can help mobilize resources and set strategy
should the subsidiary need it. The Committee has heard from several former Huawei
employees in the United States who dispute Huawei’s explanation of its business model.
Sources from around the United States have provided numerous specific instances of
business decisions in the United States requiring approval by the parent company in
China. In one instance, an individual with first-hand knowledge explained that senior

                                            30
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 40 of 61




level executives in the United States could not sign a contract for cyber-security services
in the United States without approval in China. In fact, in one instance, a contract
previously signed by a U.S.-based senior official at Huawei was repudiated by the parent
company.110 These employees provided documentary evidence, including internal
memoranda and emails, discussing corporate policy from China. This description of
Huawei’s US subsidiaries also comports with reports about the ties between other
Huawei subsidiaries and the parent company in China.111

        To resolve this conflict, the Committee sought more information through its
written questions to understand the precise mechanisms through which the Huawei parent
company in Shenzhen controls Huawei’s strategy for entry and growth into the United
States market. Concerns that Beijing’s support to Huawei could impact the U.S. market
were heightened by Huawei officials’ statements to Committee staff that Huawei USA is
given general guidance and “resources” from the parent company if needed.112 In its
written response, however, Huawei failed to answer the Committee’s detailed questions
or provide any further information about the level of coordination between Huawei USA
and the parent company.113

       The information and material provided by Huawei employees with first-hand
access coupled with Huawei’s failure to provide detailed, internal information,
undermines Huawei’s claims. For these reasons, the Committee does not find credible
Huawei’s claims that its U.S. subsidiaries operate independently of the Huawei
headquarters in Shenzhen, China.

        ix.    Evidence shows that Huawei exhibits a pattern of disregard for the
               intellectual property rights of other entities and companies in the
               United States.

       Huawei’s ability to protect intellectual property rights is an important indicator of
the company’s ability to abide by the laws of the United States. Thus, the Committee
sought greater information on Huawei’s history of IP protection.

        The Committee has reason to believe that Huawei is careless with its compliance
with intellectual property protections. Investigators heard from numerous sources that
Huawei has a checkered history when it comes to protecting the intellectual property of
other entities.114 Specifically, several former employees of Huawei said it is known to
purposely use the patented material of other firms. First-hand accounts of former
employees suggest that Huawei does not appropriately purchase software applications for
use by its employees.115 Similarly, the Committee heard from industry experts that
                                             31
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 41 of 61




Huawei has purposely used and marketed patented products of other companies.116
Finally, the Committee is in receipt of a Huawei slide presentation that was provided to
Capitol Hill offices that itself violates copyright obligations by knowingly using
proprietary material from an outside, nonaffiliated consulting firm.117

        Huawei officials consistently denied ever infringing other companies’ intellectual
property rights. Even with respect to the litigation with Cisco, in which Huawei agreed
to remove certain products from the marketplace, Huawei asserts that it had not violated
Cisco’s interests.118 Rather, Huawei suggested that the expert’s review in that case of
their equipment found no infringement of Cisco patents.119

        Huawei’s defense is not credible. First, with respect to the Cisco litigation,
Huawei’s statements do not comport with statements made by Huawei officials at the
time of the lawsuit acknowledging that the company will remove infringing equipment.120
Second, the Cisco settlement itself required Huawei to “update and change all of the
products that have been accused of violating copyright or intellectual property rights.”121
Finally, during the hearing on September 13, 2012, Charles Ding refused to answer the
clear question of whether Cisco code had ever been in Huawei equipment.122 Mr. Ding’s
obstructionism during the hearing undermines Huawei’s claims that it did not violate
Cisco’s patented material.

        The Committee finds that Huawei’s denials of intellectual property infringement
were not credible or supported by available evidence. Because Huawei failed to produce
any internal documents or support for its defenses, the Committee finds that Huawei has
exhibited a pattern of, at the very least, reckless disregard for the intellectual property
rights of other entities.

         x.    Huawei failed to provide details of its operations in Iran, though it
               denied doing business with the government of Iran, and did not
               provide evidence to support its claims that it complies with all
               international sanctions or U.S. export laws.

        Huawei’s ability to comply with international sanctions regimes and U.S. export
control regulations is an important indicator of the company’s ability to comply with
international standards of corporate behavior and to abide by U.S. laws irrespective of
China’s influence or interests. Public reporting raises questions about the company’s
compliance with these laws.


                                            32
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 42 of 61




        In response to the Committee’s questions, Huawei officials provided only vague
assertions about their commitment to all laws. Specifically, Huawei asserted that the
company seeks to abide by all legal obligations and has transformed its business practices
with the help of outside consultants to better monitor its actions to ensure compliance
with international sanctions regimes. To highlight the lack of influence of the Chinese
regime over its decisions, Huawei indicated the Chinese Embassy in Iran was surprised
by Huawei’s decision to limit its business dealings in Iran. Huawei also stated that it
does not allow its employees to participate in cyber activities, such as population
monitoring, anywhere in Iran.

         Huawei has refused, however, to answer detailed questions about its operations in
Iran or other sanctioned countries. In its written submission to the Committee, Huawei
again reiterated that it limited its future business in Iran because of the enhanced
sanctions and an inability to collect payment for operations in Iran. Huawei highlights,
though, that “Huawei respects the contracts signed with [its] customers” and thus will not
end current contracts in Iran.123 Huawei claims to “observe laws and regulations of the
UN, the U.S., the E.U. and other countries and regions on sanctions.”124 It also claims to
have instituted an internal program on trade compliance representing best practices to
manage these issues.125 But Huawei refused to provide any internal documents relating
to its decision to scale-back operations in Iran or otherwise ensure compliance with U.S.
laws.

       Such documents would have validated Huawei’s claims that the decision was
based on legal compliance requirements and not influenced by any pressure by the
Chinese government.

        xi.    Huawei refused to provide details on its R&D programs, and other
               documents undermine its claim that Huawei provides no R&D for the
               Chinese military or intelligence services.

         To understand the extent to which Huawei performs R&D activity on behalf of
the Chinese military or intelligence services, the Committee asked for information about
its activities on behalf of the Chinese government or military. Specifically, the
Committee requested information on the technologies, equipment, or capabilities that the
funding or grants by the Chinese government was supporting. In its written submission
to the Committee, Huawei failed to provide responsive answers to the Committee’s
questions about the specifics of government-backed R&D activities.126 Rather, Huawei
simply asserted that it only bid on R&D projects open to the rest of the industry.127

                                           33
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 43 of 61




Huawei similarly claimed in its meetings with the Committee that it does not provide
special services to the Chinese military or state security services.128

        In its answers to the Committee’s questions after the hearing, Huawei again
simply asserted that it “has never managed any of the PLA’s networks” and “has never
been financed by the Chinese government for R&D projects for military systems.”
Huawei did admit, however, that it develops “transport network products, data products,
videoconferencing products, and all centers, and voice over IP (VoIP) products” for the
Chinese military “accounting for .1% of Huawei’s total sales.”129 Huawei also claimed,
however, that it “develops, researches, and manufactures communications equipment for
civilian purposes only.”130

        The Committee also received internal Huawei documentation from former
Huawei employees showing that Huawei provides special network services to an entity
the employee believes to be an elite cyber-warfare unit within the PLA.131 The
documents appear authentic and official Huawei material, and the former employee stated
that he received the material as a Huawei employee.132 These documents suggest once
again that Huawei officials may not have been forthcoming when describing the
company’s R&D or other activities on behalf of the PLA.

         The Committee finds that Huawei’s statements about its sales to the Chinese
military are inherently contradictory. The Committee also finds that Huawei’s failure to
respond fully to questions about the details of its R&D activities, coupled with its
admission that it provides products for the Chinese military and documents received from
employees, undermine the credibility of its assertion that it does not perform R&D
activities for the Chinese government or military.

        xii.   Former and current Huawei employees provided evidence of a
               pattern and practice of potentially illegal behavior by Huawei
               officials.

         During the course of the investigation, several former and current Huawei
employees came forward to provide statements and allegations about Huawei’s activities
in the United States. Given the sensitivities involved, and to protect these witnesses from
retaliation or dismissal, the Committee has decided to keep the identities of these
individuals confidential. The Committee has received multiple, credible reports from
these individuals of several potential violations by Huawei officials. Those allegations
include:

                                            34
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 44 of 61




       Immigration violations;
       Bribery and corruption;
       Discriminatory behavior; and
       Copyright infringement.

        Specifically, the Committee heard from numerous employees that Huawei
employees visiting from China on tourist or conference visas are actually working full-
time at Huawei facilities, in violation of U.S. immigration law. Similarly, Huawei
employees provided credible evidence that individuals coming to the United States on
particular visas, for example, for jobs requiring engineering expertise were not in fact
employed by Huawei as engineers. These and other alleged violations of immigration
law will be referred to the Department of Homeland Security for review and potential
investigation.

       Second, employees have alleged instances fraud and bribery when seeking
contracts in the United States.133 Those allegations will be referred to the Justice
Department for further review and potential investigation.

         Third, employees with whom the Committee spoke discussed allegations of
widespread discriminatory behavior by Huawei officials. These individuals assert that it
is it very difficult if not impossible for any non-Chinese national to be promoted in
Huawei offices in the United States. Further, these employees assert that non-Chinese
nationals are often laid-off only to be replaced by individuals on short-term visas from
China.134 These allegations will be referred to the appropriate agencies in the Executive
Branch to review and consider.

        Finally, the Committee heard from former Huawei employees that may constitute
a pattern and practice of Huawei using pirated software in its United States facilities. As
previously described, the Committee received information with Huawei’s logo that
knowingly and admittedly violated another firm’s copyrighted material.135 The
Committee thus finds that Huawei has exhibited a careless disregard for the copyrighted
material of other entities. As there may indeed be credibility to these employee
allegations, the Committee will also refer these claims to the Justice Department for
investigation.

       B. ZTE failed to answer key questions or provide supporting documentation
          supporting its assertions, arguing that answering the Committee’s


                                            35
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 45 of 61




           requests about its internal corporate activities would leave the company
           criminally liable under China’s states-secrets laws.

        ZTE sought to appear cooperative and timely with its submissions to the
Committee throughout the investigation. ZTE consistently refused, however, to provide
specific answers to specific questions, nor did the company provide internal
documentation that would substantiate its many claims. As with Huawei, the Committee
focused its review of ZTE on the company’s ties to the Chinese state, as well as the
company’s history, management, financing, R&D, and corporate structure. The
Committee did not to receive detailed answers on a number of topics described below.
ZTE did not describe its formal interactions with the Chinese government. It did not
provide financial information beyond that which is publicly available. It did not discuss
the formal role of the ZTE Communist Party Committee and only recently provided any
information on the individuals on the Committee. The Committee did not receive details
on ZTE’s operations and activities in Iran and other sanctioned countries. Finally, ZTE
refused to provide detailed information on its operations and activities in the United
States.

        Importantly as well, ZTE argued at great length that it could not provide internal
documentation or many answers to Committee questions given fear that the company
would be in violation of China’s state-secrets laws and thus subject ZTE officials to
criminal prosecution in China.136 In fact, ZTE refused even to provide the slides shown
to the Committee staff during the meeting in April, 2012, for fear that they might be
covered by state secrets. To the extent ZTE cannot provide detailed and supported
answers to the Committee because China’s laws treat such information important to the
security of the Chinese regime, the Committee’s core concern that ZTE’s presence in the
U.S. infrastructure represents a national-security concern is enhanced.

        The Committee notes that ZTE’s many written submissions were never numbered
to align with the Committee’s specific questions and document requests, as would be
typical with formal legal processes. The Committee believes that, through this method,
ZTE sought to avoid being candid and obvious about which questions it refused to
answer. Moreover, ZTE’s answers were often repetitive, lacking in documentary or
other evidentiary support, or otherwise incomplete.

        The Committee also notes that ZTE did not simply deny all national-security
concerns arising from the global telecommunications supply chain. ZTE has advocated
for a solution – one based on a trusted delivery model – in which approved “independent
third-party assessors” transfer “hardware, software, firmware, and other structural
elements in the equipment to the assessor.”137 Such a model, as advocated by ZTE,
                                            36
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 46 of 61




would include among other things, a “thorough review and analysis of software codes,”
“vulnerability scans and penetration test,” “review of hardware design and audit of
schematic system diagram,” “physical facility review and independent comprehensive
audit of vendor’s manufacturing, warehousing, processing, and delivery operations,”
“periodic assessments.”

       ZTE suggests that a model, as previously proposed by Huawei and other
companies, and similar in some respects to that introduced in United Kingdom, be
implemented across the spectrum for telecommunications equipment providers. As
discussed above, the Committee remains concerned that, although mitigation measures
can be of some assistance, this model fails to appreciate the nature of telecommunications
equipment.

       i.      ZTE did not alleviate Committee concerns about the control of
               Chinese state-owned enterprises in ZTE’s business decisions and
               operations.

         As with Huawei, the Committee is concerned with the influence of the Chinese
state in ZTE’s operations. Such access or influence would provide a ready means for the
Chinese government to exploit the telecommunications infrastructure containing ZTE
equipment for its own purposes. To evaluate the ties to the Chinese state, the Committee
focused on the company’s history, structure, and management. Many commentators
have noted that ZTE’s founding included significant investment and involvement by
Chinese state-owned enterprises, and thus the Committee sought to unpack the current
operations and ownership structure with the hope of understanding whether there are
remaining ties to the Chinese state.

        ZTE describes itself as a global provider of telecommunications equipment and
network solutions across 140 countries. Founded in 1985, ZTE states that its 2011
revenue led the industry with a 24% increase to $13.7 billion; its overseas operating
revenue grew 30% to U.S. $7.42 billion during the period, accounting for 54.2% of
overall operating revenue.138 ZTE markets itself by explaining that its systems and
equipment have been used by top operators in markets around the world. Importantly,
ZTE also highlighted in its 2011 Annual Report that China’s 12th five-year national plan
has significantly contributed to ZTE’s recent domestic success.139

        During the interviews with ZTE officials in April and May 2012, ZTE officials
stressed that ZTE is a publicly traded company, having been listed on the Shenzhen stock
exchange in 1997, and the Hong Kong stock exchange in 2004. ZTE contends that it did
not begin with government assistance, either with technology transfers or financial
                                           37
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 47 of 61




assistance. Rather, ZTE stated that the Chinese government became a shareholder during
the 1997 public offering. ZTE has also asserted that the state-owned-enterprise
shareholders have no influence on strategic direction of the company.140 ZTE officials
often contrasted themselves with Huawei, though often did not mention Huawei by name.
In particular, officials suggested that Huawei is ZTE’s main competitor, but often stated
that ZTE is more transparent since it is a publicly traded company.

        These officials often relied on this public listing to claim that ZTE finances are
transparent and comply with both Chinese and Hong Kong regulations regarding
financial disclosures. The officials often simply referred to the fact that they have annual
reports that detail information requested, such as amount and extent of government loans,
subsidies, and credits. ZTE refused, however, to explain whether it would be willing to
meet the reporting and transparency requirements of a western stock exchange such as
the New York Stock Exchange.141 As with Huawei, when the Committee sought more
detailed answers from ZTE on its interactions with key government agencies, ZTE
refused to answer.

        The history and structure of ZTE, as admitted by the company in its submissions
to the Committee, reveal a company that has current and historical ties to the Chinese
government and key military research institutes. In response to questioning, the ZTE
officials first discounted and seemingly contradicted their own public statements, which
suggest that ZTE formed originally from the Ministry of Aerospace, a government
agency. In fact, exhibits displayed during the meeting in Shenzhen highlighted an early
collaboration between ZTE and the government-run No. 691 Factory, and other state-
owned enterprises. ZTE refused to provide the Committee copies of the slides presented
during this meeting.

         ZTE officials instead suggested that Mr. Hou Weigui founded ZTE in 1985 with
five other “pioneer” engineers. Although they had all previously worked for state owned
enterprises, ZTE officials insisted that the formation of ZTE did not arise from any
relationship with the government. The company’s written submission to the Committee
admits that the company had an early connection to No. 691 Factory, which was
established by the Chinese government.142 As described by ZTE, No. 691 Factory is now
known as Xi’an Microelectronics Company, and is a subsidiary of China Aerospace
Electronics Technology Research Institute, a state-owned research institute. In its
submission, ZTE admits that Xi’an Microelectronics owns 34% of Zhongxingxin, a
shareholder of ZTE.143 ZTE’s evolution from research entities with connections to the
Chinese government and military highlight the nature of the information-technology (IT)
sector in China. In fact, taking as true ZTE’s submission of its history and ownership,
                                              38
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 48 of 61




ZTE’s evolution confirms the suspicions of analysts who study the IT sector in China and
describe it as a hybrid serving both commercial and military needs.144

        In 1997, ZTE was publicly listed for the first time on the Shenzhen stock
exchange. ZTE executives claim that it was at this point that other state owned
enterprises began investing in ZTE.

        Currently, 30% of ZTE is owned by Zhongxinxin group and the remaining 70% is
held by dispersed public shareholders. The Committee is particularly interested in
whether the 30% ownership by Zhongxingxin constitutes a controlling interest or
otherwise provides the state owned enterprises an opportunity to exert influence over the
company. This question is particularly relevant because two state owned enterprises own
51% of Zhongxingxin. ZTE executives stressed that the public ownership of ZTE is
increasing as Zhongxingxin sells its shares (for example, in 2004, Zhongxingxin owned
44% of ZTE, and now Zhongxingxin holds only 30%). In ZTE’s July 3 submission to the
Committee, ZTE states that “[v]ery few knowledgeable individuals in China would
characterize ZTE as a state-owned entity (SOE) or a government-controlled company.”145
But the Committee specifically asked how it is that ZTE remains accountable to its
shareholders and not influenced or controlled by its largest shareholder given this
ownership structure. In its submission to the Committee, ZTE admits that a 30% share is
the point at which Hong Kong and Chinese law considers the holder to be a “controlling
shareholder.”146 ZTE simply stated that the company’s fiduciary duty to the numerous
shareholders means that the controlling shareholder does not in fact exert much actual
control over the company.147 ZTE does not explain in more detail how the Board
members, five of whom are chosen by state-owned enterprises, and some of whom are
acknowledged members of the Chinese Communist Party and members of ZTE’s internal
Communist Party Committee, would not exert any influence over the decisions of the
company.

        Zhongxingxin, ZTE’s largest shareholder is owned in part by two state-owned
enterprises, Xi’an Microelectronics and Aerospace Guangyu, both of which not only have
ownership ties to the Chinese government, but also allegedly partake in sensitive
technological research and development for the Chinese government and military. ZTE
failed to address the Committee’s questions seeking detailed information on the history
and mission of these two companies. ZTE also failed to answer questions about these
companies’ relationship to key leaders within ZTE, specifically Mr. Weigu Hou, and
ZTE’s other major shareholder, Zhongzing WXT.



                                            39
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 49 of 61




        Because ZTE failed to answer key questions about its history and the connections
to government institutions, the Committee cannot trust that it is free of state influence,
particularly through its major shareholders and Board members.

       ii.     ZTE maintains a Chinese Party Committee within the company, and
               has not fully clarified how that Committee functions, who chooses its
               members, and what relationship it has with the larger Chinese
               Communist Party.

        As with Huawei, ZTE’s connection to the Chinese Communist Party is a key
concern for the Committee. Such a connection offers the Party the opportunity to
influence the decisions and operations of a company seeking to expand into the critical
infrastructure in the United States. As described previously, the modern Chinese state-
capitalistic economy is largely influenced if not controlled by the Party, in large part
through the party committees that exist within individual firms.

        During interviews with ZTE officials, ZTE refused to answer whether the
executives or board members are members of the Chinese Communist Party. ZTE first
downplayed the existence of the Party Committee within ZTE, and company
representatives were unable to answer whether any members of the Board were also
members of the state Party. Subsequently, in response to continued Committee
questions, ZTE acknowledged that it does, in fact, contain an internal Committee Party,
which ZTE suggests is required by the laws of China.148 In response to the Committee’s
written questions, ZTE again refused, however, to provide information about the names
and duties of the Party Committee members. At the September 13, 2012, hearing, Mr.
Zhu attested under oath that ZTE would provide the names of those individuals on the
Party Committee.149

        In response to questions posed at the September 13, 2012, hearing ZTE did
provide the Committee a list of 19 individuals who serve on the Communist Party
Committee within ZTE. At least two of those individuals appear to be on the ZTE Board
of Directors. Other individuals are major shareholders in ZTE entities. ZTE has
requested and the Committee has agreed to keep the names of these individuals out of the
public domain. ZTE discounts the influence of that these individuals may have over the
company. The company asked that the Committee not release the names of the
individuals for fear that the company or the individuals might face retaliation by the
Chinese government or Communist Party. The Committee has decided to keep the
names of those members out of this public report, but the company’s concern with the
potential retaliatory measures it faces by the government for simply providing the

                                            40
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 50 of 61




Committee the names of an internal ZTE body highlights why this Committee remains
very concerned that the Chinese state is, or could be, responsible for the actions of the
company. China clearly seeks to maintain deep ties into and secrecy about its role in
economic actors in China. The control Chinese government maintains over the
company’s actions and level of transparency is of particular concern when that company
seeks to build critical U.S. infrastructure.

         ZTE also did not fully explain the function of the Party Committee. Instead, ZTE
simply states that the Party Committee is controlled by company management. This
assertion is contradicted by ZTE’s own statement that ZTE executives and board
members actually are members of the [Chinese Communist Party] and delimit its
activities.”150 To the extent these executives and Board Members have obligations to
both the company’s shareholders and the State through the Communist Party, there is an
inherent conflict of interest in their duties, and this statement provides confirmation that
the Party likely does in fact have influence and input into the business affairs of the
company through these individuals.

       The affidavit by the independent director, Timothy Steinert, seeks to allay any
concerns of influence by the government or Party by stating that:

       In my experience and to my knowledge, no member of ZTE’s Board of Directors
       has raised for consideration an interest on behalf of the Chinese Government, the
       People’s Liberation Army or the Chinese Communist Party.151

This statement does not resolve the Committee’s concerns. First, there is a range of
operational and strategic decisions made on a daily basis within companies that are not
decided by or reviewed by the Board. Mr. Steinert’s affidavit says nothing about the role
of the Party Committee in those decisions prior to their reaching the Board, or for
decisions that do not reach the Board at all. Second, the Party’s influence through ZTE’s
Party Committee may not be facially obvious in the decision documents appearing for
review to the Board. Since at least two members of the Board are also members of the
Chinese State Party, it is impossible to know whether the votes of the Board are
conducted without influence by the Chinese Communist Party. When considering ZTE’s
activities or voting on certain measures, those Board members need not cite the Party to
be acting on the state’s behalf or in pursuit of the state’s interests. For these reasons, the
Committee finds unpersuasive ZTE’s claims that Mr. Steinert’s affidavit “confirms that
ZTE business decision making is not influence by the government or Party
considerations”152



                                             41
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 51 of 61




        ZTE recently suggested that the Party Committee “performs only ceremonial and
social functions.” For six months, the Committee has asked ZTE about the role of the
Party Committee, but only at the final hour, did it provide any response at all. Without
further information and specifics about the role and influence of the Party Committee in
the operations of the company, the Committee simply cannot allay the concerns about the
internal party apparatus existing within a company seeking to build U.S. critical
infrastructure.

       iii.    ZTE failed to disclose information about its activities in the United
               States.

        ZTE discussed its extensive presence in 140 countries, but significantly
downplayed any potential threats to the U.S., by suggesting that 95% of its U.S. sales are
from handsets. ZTE officials highlighted that they have five R&D centers in the U.S.
employing about 300 people. ZTE officials attempted to suggest that the company’s
presence in rural infrastructure and networks was to assist the U.S. effort with its rural
broadband plans. Committee staff questioned this logic, and ZTE officials admitted that
ZTE’s role in these projects were not for charity or public service, as they had initially
suggested, but to get a “foothold” in the country and learn the technology in the United
States. ZTE officials even admitted that they are willing to provide this equipment to the
U.S. below cost in order to learn the U.S. market. Specifically, during the Committee’s
meeting with ZTE officials in Shenzhen, Mr. Zhu stated that the company was willing to
lose money on projects in the United States to get a foothold in the United States and to
understand the technology and standards in the United States.

        ZTE’s description of its current U.S. activity is simply a picture at a particular
point in time. The Committee could not confirm the extent of the company’s contracts or
access to the United States market absent responses to the Committee’s document
requests.153 Despite numerous requests, ZTE has not provided detailed information on
infrastructure projects in the United States.154 ZTE also failed to answer follow-up
questions that would explain whether ZTE purposely bids on projects below cost and
how the company is able to sustain these losses. Further, at the HPSCI hearing on
September 13, Mr. Zhu reversed his previous answers and refused to acknowledge that
ZTE ever bids below cost for projects in the United States.155

       iv.     ZTE failed to provide any answers or evidence about its compliance
               with intellectual property or U.S. export-control laws.

        The protection of intellectual property and compliance with United States export
control laws are a core concern for U.S. interests. The ability of a company to comply
                                             42
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 52 of 61




with these laws provide a useful test of that company’s ability to follow international
codes of business conduct and remain free of undue state influence.

         Representatives of the company consistently declined to comment on recent
media reports that ZTE had sold export-controlled items to Iran.156 At the hearing on
September 13, 2012, ZTE acknowledged that it is performing an internal review to
determine if the company destroyed any documents or other evidence related to its
activities in Iran.157 Mr. Zhu provided no information that could allow the Committee to
evaluate the extent of those activities, their compliance with U.S. laws, or management’s
involvement in the potential destruction of documents and evidence. ZTE did not answer
in specific written questions from the Committee asking why it sought to limit its Iranian
business activities; whether ZTE will honor its current contracts in Iran; or whether those
contracts include training or maintenance of surveillance equipment. Further, ZTE
refused to answer questions about what products ZTE resold in Iran. ZTE also refused to
provide any documents on its activities in Iran.

       v.      ZTE failed to provide clear answers to Committee questions about its
               R&D activities, particularly as they relate to any military or
               government projects.

       Given ZTE’s background, the Committee was interested in ZTE’s R&D activities,
and particularly its R&D activities with or on behalf of the Chinese military or security
services. This information would help the Committee evaluate whether a company
seeking to build critical infrastructure in the United States could also be working with the
Chinese government on R&D projects with the purpose of finding or exploiting
vulnerabilities in those systems.

        ZTE’s known connections to Chinese government-related research institutes are
of particular interest. For example, ZTE acknowledges that one of its primary
shareholders, Zhongxingxin, is owned in part by Xi’an Microelectronics, a subsidiary of
China Aerospace Electronics Technology Research Institute, a state-owned research
institute.158 Another 17% of Zhongxingxin is held by Aerospace Guangyu, a subsidiary
of a state-owned enterprise whose business includes production of, among other things,
aerospace technology products.159 ZTE failed to answer questions from the Committee
seeking further details about the range of products theses research institute have produced
on the Chinese government so the committee could not evaluate whether those
technologies were produced for military or intelligence purposes.160

      These ties to Chinese government research institutes and production companies,
the Committee sought more information on the details of ZTE’s R&D activities, and
                                         43
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 53 of 61




particularly its potential work on behalf of the government, military, or security services.
ZTE was proud to explain that it had established 18 state-of-the-art R&D centers
throughout China, France, and India, and to employ over 30,000 research professionals.
ZTE further claims that 10% of the company’s annual revenue is invested in R&D. ZTE
failed, however, to answer Committee questions about the technologies it may create or
sell to the Chinese government and military. During the Committee’s April 12, 2012
meeting with company officials, Mr. Steinert, the independent board member, stated that,
ZTE’s work on behalf of the Chinese telecommunications providers that happen to be
state-owned enterprises does not suggest that ZTE does work on behalf of the military or
intelligence services. When providing written answers ZTE refused to provide clear
answers about the nature and extent of any work it does on behalf of the Chinese military
or security services. Rather, ZTE states that “[t]he funding ZTE has received from
government or consortia during the past several years is indistinguishable from similar
funding available throughout the world in companies engaged in R&D through normal
procurement processes.”161

        To the extent ZTE’s R&D activities are simply in response to standard
government procurement processes, the Committee does not understand why it refuses to
answer direct questions about the details of those projects. For this reason, the
Committee cannot allay concerns that ZTE is aligned with Chinese military and
intelligence activities or research institutes.

Conclusion and Recommendations

         The Committee launched this investigation to seek answers to some persistent
questions about the Chinese telecommunications companies Huawei and ZTE and their
ties to the Chinese government. Throughout the months-long investigation, both Huawei
and ZTE sought to describe, in different terms, why neither company is a threat to U.S.
national-security interests. Unfortunately, neither ZTE nor Huawei have cooperated fully
with the investigation, and both companies have failed to provide documents or other
evidence that would substantiate their claims or lend support for their narratives.

       Huawei, in particular, provided evasive, nonresponsive, or incomplete answers to
questions at the heart of the security issues posed. The failure of these companies to
provide responsive answers about their relationships with and support by the Chinese
government provides further doubt as to their ability to abide by international rules.

Recommendations



                                            44
   Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 54 of 61




      Based on this investigation, the Committee provides the following
recommendations:

Recommendation 1: The United States should view with suspicion the continued
penetration of the U.S. telecommunications market by Chinese telecommunications
companies.

       The United States Intelligence Community (IC) must remain vigilant and focused
       on this threat. The IC should actively seek to keep cleared private sector actors as
       informed of the threat as possible.

       The Committee on Foreign Investment in the United States (CFIUS) must block
       acquisitions, takeovers, or mergers involving Huawei and ZTE given the threat to
       U.S. national security interests. Legislative proposals seeking to expand CFIUS
       to include purchasing agreements should receive thorough consideration by
       relevant Congressional committees.

       U.S. government systems, particularly sensitive systems, should not include
       Huawei or ZTE equipment, including in component parts. Similarly, government
       contractors – particularly those working on contracts for sensitive U.S. programs
       – should exclude ZTE or Huawei equipment in their systems.

Recommendation 2: Private-sector entities in the United States are strongly encouraged
to consider the long-term security risks associated with doing business with either ZTE or
Huawei for equipment or services. U.S. network providers and systems developers are
strongly encouraged to seek other vendors for their projects. Based on available
classified and unclassified information, Huawei and ZTE cannot be trusted to be free of
foreign state influence and thus pose a security threat to the United States and to our
systems.

Recommendation 3: Committees of jurisdiction within the U.S. Congress and
enforcement agencies within the Executive Branch should investigate the unfair trade
practices of the Chinese telecommunications sector, paying particular attention to China’s
continued financial support for key companies.

Recommendation 4: Chinese companies should quickly become more open and
transparent, including listing on western stock exchange with advanced transparency
requirements, offering more consistent review by independent third-party evaluators of
their financial information and cyber-security processes, complying with U.S. legal
standards of information and evidentiary production, and obeying all intellectual-property

                                            45
    Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 55 of 61




laws and standards. Huawei, in particular, must become more transparent and responsive
to U.S. legal obligations.

Recommendation 5: Committees of jurisdiction in the U.S. Congress should consider
potential legislation to better address the risk posed by telecommunications companies
with nation-state ties or otherwise not clearly trusted to build critical infrastructure. Such
legislation could include increasing information sharing among private sector entities,
and an expanded role for the CFIUS process to include purchasing agreements.



1
  Ken Hu, “Huawei Open Letter.” http://online.wsj.com/public/resources/documents/Huawei20110205.pdf
(accessed August 2, 2012).
2
  Huawei’s letter was issued in February, 2011, when the Committee on Foreign Investment in the United
States (CFIUS) issued a recommendation that Huawei voluntarily divest assets it received in a 2010 deal
with 3Leaf, a United States company that developed advanced computer technologies. Shayndi Raice,
“Panel Poised to Recommend Against Huawei Deal,” Wall Street Journal, February, 11, 2011.
http://www.wsj.com/article/SB20001424052748704629004576136340771329706.html (accessed August
2, 2012)
3
  A classified annex to this report provides both classified information relevant to the discussion, as well as
information about the resources and priorities of the IC.
4
  Steven M. Rinaldi, James P. Peerenboom, and Terrence K. Kelly, “Identifying, Understanding, and
Analyzing Critical Infrastructure Interdependencies,” IEEE Control Systems Magazine, December 2001.
5
  “The former National Counterintelligence Executive, Mr. Robert Bryant, recently noted that, ‘Insider
threats remain the top counterintelligence challenge to our community.’ An insider threat arises when a
person with authorized access to U.S. Government resources, to include personnel, facilities, information,
equipment, networks, and systems, uses that access to harm the security of the United States. Malicious
insiders can inflict incalculable damage. They enable the enemy to plant boots behind our lines and can
compromise our nation's most important endeavors. Over the past century, the most damaging U.S.
counterintelligence failures were perpetrated by a trusted insider with ulterior motives.”
http://www.ncix.gov/issues/ithreat/index.php
6
  FBI, Intelligence Bulletin, “Supply Chain Poisoning: A Threat to the Integrity of Trusted Software and
Hardware,” June 27, 2011: 1.
7
  Office of National Counterintelligence Executive, Report to Congress on Foreign Economic Collection
and Industrial Espionage, “Foreign Spies Stealing US Economic Secrets in Cyberspace.”(October 2011,
Washington, DC: 1.)
8
  United States Congress, 2011 Annual Report of U.S.-China Economic and Security Review. (2011,
Washington DC: 59.)
9
  National Institute of Standards and Technology, Draft NISTIR 7622, “Piloting Supply Chain Risk
Management for Federal Information Systems,” June 2010, 28.
10
   Joint Press Conference, March, 29, 2012, Sydney, Australia. http://www.pm.gov.au/press-
office/transcript-joint-press-conference-sydney-1.
11
   The Economist, “Huawei: The Company that Spooked the World,” Economist, August, 4, 2012.
http://www.economist.com/node/21559929 (accessed September 30, 2012).
12
   United States Congress, 2011 Annual Report of U.S.-China Economic and Security Review. (2011,
Washington DC: 148.)



                                                      46
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 56 of 61




13
   Office of National Counterintelligence Executive, Report to Congress on Foreign Economic Collection
and Industrial Espionage, “Foreign Spies Stealing US Economic Secrets in Cyberspace.”(October 2011,
Washington, DC: i.)
14
   Ibid, 5; HPSCI staff interviews with cyber-security experts.
15
   Ibid, 5.
16
   Defense Science Board, Report on Mission Impact of Foreign Influence on DoD Software, September
2007: viii.
17
   “Where State security requires, a State security organ may inspect the electronic communication
instruments and appliances and other similar equipment and installations belonging to any organization or
individual.” State-Security Law of the People’s Republic of China, Article 11.
18
   Defense Science Board, Report on Mission Impact of Foreign Influence on DoD Software, September
2007: viii.
19
   Northrop Grumman Corp, Occupying the Information High Ground: Chinese Capabilities for Computer
Network Operations and Cyber Espionage, prepared for U.S.-China Economic and Security Review
Commission, March 7, 2012, 6-8.
20
   The Economist, “The Long March of the Invisible Mr. Ren,” the Economist, June 2, 2011.
http://www.economist.com/node/18771640 (accessed on September 15, 2012).
21
   FBI, Intelligence Bulletin, “Supply Chain Poisoning: A Threat to the Integrity of Trusted Software and
Hardware,” June 27, 2011: 4.
22
   ZTE, Submissions to HPSCI, July 3, 2012; ZTE, Submission to HPSCI, August 3, 2012; Ken Hu,
“Huawei Open Letter.” http://online.wsj.com/public/resources/documents/Huawei20110205.pdf (accessed
August 2, 2012). John Suffolk, Huawei’s Global Security Officer, previously served as the Chief
Information Officer with the UK government at a time when the UK entered into its agreement with
Huawei to set up the Cyber Security Evaluation Center (CSEC). Mr. Suffolk advocated for a cyber-
security and supply-chain solution that would recognizing the issues as a global concern that must be
addressed at an international level, preferably by an international standards-setting organization through
which all products must pass. Mr. Suffolk also highlighted that in the present age, technology is moving
faster than our ability to adapt our institutions. Key assumptions are that security requires a whole systems
approach, and that all systems will be breached at some point. Thus, in Mr. Suffolk’s view,
telecommunications companies and governments must manage the risk, focus on areas of most concern,
instill diversity and adaptability, and learn to deal with the consequences. Mr. Suffolk acknowledged that
Huawei’s desire to be an end-to-end provider for whole network solutions does not align with his proposed
solutions to the supply-chain concerns, which depend on diversity of supply. HPSCI meeting with John
Suffolk, February 23, 2012.
23
   Anderson, R., & Fuloria, S. Certification and Evaluation: A Security Economics Perspective. Emerging
Technologies and Factory Automation, (2009).
24
   Ken Thompson, Reflections on Trusting Trust. Turing Award Lecture, (1984).
25
   Gerwin Klein, Formal Verification of an OS Kernel. Symposium on Operating Systems Principles. Big
Sky, MT, USA: Association of Computing Machinery, (2009).
26
   Daniel Jackson, Martyn Thomas, and Lynette I. Millett, Eds. Software for Dependable Systems:
Sufficient Evidence? Committee on Certifiably Dependable Software Systems, National Research Council.
(National Academies Press, 2007.)
27
   Rules of the House of Representatives, 112th Congress, Rules 10(3)(m), 11.
28
   Understanding and developing a strategy to protect the country from Chinese cyber espionage in the
United States is one of the obligations of U.S. counterintelligence professionals. Many reports have
suggested that the Intelligence Community continues to struggle integrating and acting on its
counterintelligence mission. As Michelle Van Cleave, former head of the National Counterintelligence
Executive, has explained, “the U.S. government has been slow to appreciate the effects of foreign
intelligence operations, much less to address the threats they pose to current U.S. foreign policy objectives
or enduring national security interests.” Michelle Van Cleave, “Chapter 2: The NCIX and the National
Counterintelligence Mission: What Has Worked, What Has Not, and Why,” in Meeting Twenty-First
Century Security Challenges, 62.
                                                     47
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 57 of 61




Office of National Counterintelligence Executive, Report to Congress on Foreign Economic Collection and
Industrial Espionage, “Foreign Spies Stealing US Economic Secrets in Cyberspace.”(October 2011,
Washington, DC)
30
   In response to the Committee’s June 12, 2012, document request, ZTE provided one document: a
summary of its cyber-security measures. Huawei provided no documents other than materials already on
the company’s website or otherwise publicly released. After the September 13, 2012 hearing, Huawei
provided a document labeled “Internal Compliance Program (ICP),” dated March 2012. That document
summarizes Huawei’s internal policy with respect to trade control policies. Huawei provided no material
that would allow the Committee to evaluate their compliance with or enforcement of that policy. Huawei
also provided a copy of the publicly released paper entitled “Cyber Security Perspectives” prepared by John
Suffolk, and Huawei’s public statement regarding its Commercial Operations in Iran.
31
   House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
32
   Given the sensitivities involved, and to protect these witnesses from retaliation or dismissal, the
Committee decided to keep the identities of these individuals confidential.
33
   As the U.S.-China Commission has highlighted, even the largely circumstantial evidence that known
incidents appear state sponsored is compelling -- as the actors’ targeting often focuses on key defense and
foreign-policy sources of information, which are of most concern to the state and not commercial entities.
United States Congress, 2011 Annual Report of U.S.-China Economic and Security Review. (2011,
Washington DC: 59.)
35
   United States Congress, 2011 Annual Report of U.S.-China Economic and Security Review. (2011,
Washington DC: 59-60.)
36
   ZTE, Submission to HPSCI, July 3, 2012, 3.
37
   Discussion with PLA Piper, June 2012. Huawei, in its responses to Questions for the Record after the
September 13, 2012, hearing, denied that there is any state-secret concern with their documentation. The
Committee is left wondering, then, why Huawei has refused to provide internal documentation that could
substantiate its claims. Moreover, Huawei’s failure to provide the list of individuals on Huawei’s Chinese
Communist Party Committee is an example in which the Committee believes the state’s concerns with state
secrets is particularly relevant. Huawei’s continuous failure to provide such information cannot be
explained otherwise.
38
   Huawei Investment & Holding Co., Ltd., 2011 Annual Report, 7.
39
   Ken Hu, “Huawei Open Letter.” http://online.wsj.com/public/resources/documents/Huawei20110205.pdf
(accessed August 2, 2012).
40
   That report suggests that Huawei “was founded in 1988 by Ren Zhengfei, a former director of the PLA
General Staff Department’s Information Engineering Academy, which is responsible for telecom research
for the Chinese military. Huawei maintains deep ties with the Chinese military, which serves a multi-
faceted role as an important customer, as well as Huawei’s political patron and research and development
partner. Both the government and the military tout Huawei as a national champion, and the company is
currently China’s largest, fastest-growing, and most impressive telecommunications-equipment
manufacturer. Evan Medeiros et al., A New Direction for China’s Defense Industry, Rand Corporation:
218-219. http://www.rand.org/pubs/monographs/2005/RAND_MG334.pdf.
41
   Ibid, 217-219
42
   The Economist, “Huawei: The Company that Spooked the World,” Economist, August, 4, 2012.
http://www.economist.com/node/21559929 (accessed September 30, 2012).
43
   Juha Saarinen, “Analysis: Who Really Owns Huawei?,” ITNews, May 28, 2012.
44
   Ken Hu, “Huawei Open Letter.” http://online.wsj.com/public/resources/documents/Huawei20110205.pdf
(accessed August 2, 2012).
45
   Richard McGregor, The Party: The Secret World of China’s Communist Rulers, 2010: 204.
46
   Huawei, Submission to HPSCI, July 3, 2012.

                                                    48
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 58 of 61




47
   House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
48
   Huawei Investment & Holding Co., Ltd., 2011 Annual Report, 2.
49
   Huawei, September 25, 2012 Response to Questions for the Record, at __.
50
   Huawei, September 25, 2012 Responses to Questions for the Record, 6-7.
51
   Interviews with Huawei officials, February 23, 2012.
52
   Interviews with Huawei officials, February 23, 2012.
53
   Interviews with Huawei officials, February 23, 2012.
54
   Mike Rogers and Dutch Ruppersburg, letter to Huawei, June 12, 2012; Huawei, letter to HPSCI,
“Response to June 12, 2012 Letter,” July 3, 2012.
55
   Huawei, Documents Provided in Advance of February 23, 2012 entitled Shareholder Agreements.
56
   John Lee, “The Other Side of Huawei,” Business Spectator, March 30, 2012.
57
   United States Congress, 2011 Annual Report of U.S.-China Economic and Security Review. (2011,
Washington DC: 59)
58
   Ibid.
59
   House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
60
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 1.
61
   Ibid.
62
   Ibid.
63
   Huawei, July 2, 2012 Submission, 7-15
64
   Highlighting that as China moved from a pure control economy in the 1990s, Chinese companies
experienced particular difficulties raising capital in foreign capital markets, including the “most sensitive of
all, how would they explain the role of the internal party bodies, which for years had run companies, free of
any of the inconvenient structuring of corporate reporting and governance rules.” Richard McGregor, The
Party: The Secret World of China’s Communist Rulers, 2010: 47; See John Lee, “The Other Side of
Huawei,” Business Spectator, March 30, 2012
65
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 2.
66
   Ibid.
67
   See John Lee, “The Other Side of Huawei,” Business Spectator, March 30, 2012; Richard McGregor, The
Party: The Secret World of China’s Communist Rulers, 2010.
68
   Richard McGregor, The Party: The Secret World of China’s Communist Rulers, 2010: 72.
69
   Meeting with Mr. Ren, May 23, 2012.
70
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012.
71
   Huawei officials stated that China had cancelled ranking system at the time. HPSCI Interviews with
Huawei officials, February 23, 2012.
72
   Huawei officials suggested that the rumors that Mr. Ren is a former PLA General is the result of
confusion with Julong, another Chinese telecommunications company and state-owned enterprise whose
President is a Major General in the PLA. HPSCI Interviews with Huawei officials, February 13, 2012.
73
   Huawei, September 25, 2012 Responses to HPSCI Questions for the Record, 8.
74
   Huawei, September 25, 2012 Responses to HPSCI Questions for the Record, 8.
75
   Huawei asserted that Chen Jinyang, who invested 3,500 RMB, was a 26-year-old manager at the Chinese
Trade Department.
76
   Interviews with Huawei officials, February 23, 2012.
77
   Interviews with Huawei officials, February 23, 2012.
78
   Interview with Ken Hu, February 23, 2012.
79
   Scholars of the Chinese political economy suggest that national champions are those chosen by China to
be supported both financially and otherwise by the state because of the strategic importance of the sector
and the company to China’s national interests. See John Lee, “The Other Side of Huawei,” Business
Spectator, March 30, 2012
                                                      49
     Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 59 of 61




80
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 19.
81
   Ibid.
82
   Interviews with Huawei officials, February 23, 2012; Huawei presentation, February 23, 2012.
83
   Interviews with Huawei officials, February 23, 2012
84
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 19-20.
85
   Mike Rogers and Dutch Ruppersburg, letter to Huawei, June 12, 2012, 6.
86
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 19-20.
87
   Phone conversations with Huawei representatives, June 2012.
88
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 20-21.
89
   John Lee, “The Other Side of Huawei,” Business Spectator, March 30, 2012.
90
   The Economist, Huawei: The Company that Spooked the World,” Economist, August, 4, 2012.
http://www.economist.com/node/21559929 (accessed September 30, 2012);
91
   House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
92
   Huawei, Slide Presentation dated November 2011, 8.
93
   Huawei, Responses to HPSCI Questions for the Record, September 25, 2012, 1.
94
   Ibid.
95
   Ibid.
96
   Inteviews with Huawei officials, February 23, 2012
97
   Huawei, Corporate Presentation, February 23, 2012, 26.
98
   Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 2.
99
   Huawei, Corporate Presentation, February 23, 2012, 27.
100
    Huawei, Responses to HPSCI Questions for the Record, September 25, 2012, 2.
101
    Inteviews with Huawei officials, February 23, 2012.
102
    House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
103
    Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 21.
104
    Interviews with Huawei officials, February 23, 2012.
105
    Ren Zhengfei, speech at Huawei BT Division & Huawei UK, June 30, 2007, quoted in Huawei
magazine Improvement, Issue 58.
106
    The Commerce Department, working with the Defense Department, has sought information from the
private sector to better understand the entire scope of cyber-risks facing the country’s critical
telecommunication infrastructure. The Commerce issued a survey under the Defense Production Act to
dozens of U.S. based companies to gather better information on the security of their networks. The review
of that information is still ongoing.
107
    The Committee has offered on numerous occasions to provide Huawei an opportunity to provide the
information the Committee needs to evaluate the security of U.S. networks in a closed forum or under an
agreement to provide such information confidentially. Huawei has continuously refused to accept any such
offer, option instead to simply assert that such details are confidential. The Committee intends to continue
evaluating these issues and plans to approach Huawei in the future for more details on these contracts to
fulfill the Committee’s duty to evaluate the risk posed by these firms.
108
    House Committee on Foreign Affairs, Hearing on Unfair Trade Practices against the US, 112th
Congress, 2nd session (July 19, 2012).
109
    Interview with Huawei officials, February 23, 2012.
110
    Interview with Employees.
111
    John Lee, “The Other Side of Huawei,” Business Spectator, March 30, 2012.
112
    Interview with Huawei officials, February 23, 2012.
113
    Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012.
114
    Interview with Huawei Employees.
115
    Interview with Huawei Employees.
                                                    50
      Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 60 of 61




116
    Interview with industry experts.
117
    Huawei representatives admitted to Committee staff that using this presentation was in violation of
McKinsey’s copyright protections, and that McKinsey and Huawei have no business relationship thus
undermining any claim that Huawei had a right to use the slide. Huawei, Slide Presentation dated
November 2011, 8 (using McKinsey & Co. material).
118
    Interview with Huawei Officials, February 13, 2012.
119
    Ibid.
120
    Marguerite Reardon, “Huawei Admits Copying,” Light Reading, March 25, 2003.
http://www.lightreading.com/document.asp?doc_id=30269 (accessed on August 13, 2012)
121
    Ibid.
122
    House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
123
    Huawei, Submission to House Permanent Select Committee on Intelligence, July 3, 2012, 6.
124
    Ibid.
125
    Ibid, 5-6.
126
    Ibid, 3-4.
127
    Ibid, 3.
128
    Interviews with Huawei officials, February 23, 2012.
129
    Huawei, September 25, 2012 Responses to Questions for the Record, 12.
130
    Ibid.
131
    Internal Huawei email, dated July 1, 2011.
132
    Ibid.
133
    Interviews with former Huawei employees.
134
    Interviews with former Huawei employees.
135
    Huawei, Slide Presentation dated November 2011, 8.
136
    ZTE August 3, 2012 submission, at 12-17.
137
    ZTE, Submissions to HPSCI, August 3, 2012, 23.
138
    ZTE, 2011 Annual Report, 68-69.
139
    “The national ‘12th Five Year Plan’ has provided driving force for the further development of the
domestic telecommunications industry.” ZTE, 2011 Annual Report, 69.
140
    Meeting with ZTE officials, April 12, 2012, Shenzhen, China.
141
    ZTE, Submissions to HPSCI, July 3, 2012.
142
    Ibid, 4.
143
    Ibid.
144
    As a report commissioned by the U.S. China-Commission stated: “The IT sector in China can be
considered a hybrid defense industry, able to operate with success in commercial markets while meeting
the demands of its military customers. The Chinese telecommunications market is heavily influenced by its
largest domestic members—such as hardware and networking giants Huawei Shenzhen Technology
Company, Zhongxing Telecom (ZTE), and Datang Telecom Technology Co., Limited. These companies
and some smaller players are not always directly linked to the PLA or C4ISR modernization because of
their strong domestic and international commercial orientation. The digital triangle model, however,
allows them to benefit directly from a background network of state research institutes and government
funding in programs that do have affiliation or sponsorship of the PLA.” Northrop Grumman Corp,
Occupying the Information High Ground: Chinese Capabilities for Computer Network Operations and
Cyber Espionage, prepared for U.S.-China Economic and Security Review Commission, March 7, 2012,
69.
145
    ZTE, Submissions to HPSCI, July 3, 2012, 2.
146
    Ibid, 9
147
    Ibid.
148
    Ibid, 4.

                                                   51
      Case 2:19-cr-00010-RSM Document 63-1 Filed 08/22/19 Page 61 of 61




149
    House Permanent Select Committee on Intelligence,Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
150
    John Merrigan, letter to Katie Wheelbarger, September 28, 2012.
151
    Affidavit of Timothy Steinert, at para. 6.
152
    ZTE, Submissions to HPSCI, August 3, 2012, 5.
153
    Meeting with ZTE officials, April 12, 2012, Shenzen, China.
154
    Ibid.
155
    House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
156
    Ellen Nakashima,“Chinese telecom firm ZTE probed for alleged sale of U.S. surveillance equipment to
Iran,” Washington Post, July 13, 2012. http://www.washingtonpost.com/world/national-security/chinese-
telecom-firm-zte-probed-for-alleged-sale-of-us-surveillance-equipment-to-
iran/2012/07/13/gJQA6mKUiW_story.html.
157
    House Permanent Select Committee on Intelligence, Hearing on Investigation of the Security Threat
Posed by Chinese Telecommunications Companies Huawei and ZTE, 112th Congress, 2nd session
(September 13, 2012).
158
    ZTE, Submissions to HPSCI, April 2012, 4.
159
    Ibid.
160
    Ibid.
161
    ZTE, Submissions to HPSCI, July 3, 2012, 17.




                                                  52
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 1 of 78




           EXHIBIT B
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 2 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 3 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 4 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 5 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 6 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 7 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 8 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 9 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 10 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 11 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 12 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 13 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 14 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 15 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 16 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 17 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 18 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 19 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 20 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 21 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 22 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 23 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 24 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 25 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 26 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 27 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 28 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 29 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 30 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 31 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 32 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 33 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 34 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 35 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 36 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 37 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 38 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 39 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 40 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 41 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 42 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 43 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 44 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 45 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 46 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 47 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 48 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 49 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 50 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 51 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 52 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 53 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 54 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 55 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 56 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 57 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 58 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 59 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 60 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 61 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 62 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 63 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 64 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 65 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 66 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 67 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 68 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 69 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 70 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 71 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 72 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 73 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 74 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 75 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 76 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 77 of 78
Case 2:19-cr-00010-RSM Document 63-2 Filed 08/22/19 Page 78 of 78
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 1 of 111




           EXHIBIT C
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 2 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 3 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 4 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 5 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 6 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 7 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 8 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 9 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 10 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 11 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 12 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 13 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 14 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 15 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 16 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 17 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 18 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 19 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 20 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 21 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 22 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 23 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 24 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 25 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 26 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 27 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 28 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 29 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 30 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 31 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 32 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 33 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 34 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 35 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 36 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 37 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 38 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 39 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 40 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 41 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 42 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 43 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 44 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 45 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 46 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 47 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 48 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 49 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 50 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 51 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 52 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 53 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 54 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 55 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 56 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 57 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 58 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 59 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 60 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 61 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 62 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 63 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 64 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 65 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 66 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 67 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 68 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 69 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 70 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 71 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 72 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 73 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 74 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 75 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 76 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 77 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 78 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 79 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 80 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 81 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 82 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 83 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 84 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 85 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 86 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 87 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 88 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 89 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 90 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 91 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 92 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 93 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 94 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 95 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 96 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 97 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 98 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 99 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 100 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 101 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 102 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 103 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 104 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 105 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 106 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 107 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 108 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 109 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 110 of 111
Case 2:19-cr-00010-RSM Document 63-3 Filed 08/22/19 Page 111 of 111
Case 2:19-cr-00010-RSM Document 63-4 Filed 08/22/19 Page 1 of 5




          EXHIBIT D
        Case
         Case2:19-cr-00010-RSM
              1:18-cr-00032-DLF Document
                                Document63-4
                                         66 Filed
                                             Filed10/16/18
                                                   08/22/19 Page
                                                             Page1 2ofof4 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                     Criminal Action No. 18-cr-0032-2 (DLF)
CONCORD MANAGEMENT &
CONSULTING LLC,

               Defendant.


                                            ORDER

       Before the Court is Defendant Concord Management and Consulting LLC’s Motion for

Discovery Regarding Selective Prosecution, Dkt. 61. For the reasons stated during the hearing

held on October 15, 2018, the Court denies Concord’s motion.

       A criminal defendant must present “some evidence tending to show the existence of” (1)

discriminatory effect and (2) discriminatory intent to prevail on a motion for discovery regarding

a selective prosecution claim. United States v. Armstrong, 517 U.S. 456, 468–69 (1996). To

show discriminatory effect, Concord must make a “credible showing of different treatment of

similarly situated persons.” Id. at 470. And persons are similarly situated “when their

circumstances present no distinguishable legitimate prosecutorial factors that might justify

making different prosecutorial decisions with respect to them.” Branch Ministries v. Rossotti,

211 F.3d 137, 145 (D.C. Cir. 2000) (quoting United States v. Hastings, 126 F.3d 310, 315 (4th

Cir. 1997)). To show discriminatory purpose, Concord must present credible evidence that the

Special Counsel is prosecuting Concord “because of” its Russian nationality. Wayte v. United

States, 470 U.S. 598, 610 (1985). Concord has not satisfied either requirement.
        Case
         Case2:19-cr-00010-RSM
              1:18-cr-00032-DLF Document
                                Document63-4
                                         66 Filed
                                             Filed10/16/18
                                                   08/22/19 Page
                                                             Page2 3ofof4 5



       Concord relies on a host of media reports and a few miscellaneous court filings to show

discriminatory effect. Media outlets reported that former Ukrainian government officials

disseminated documents implicating Paul Manafort and posted social media messages criticizing

then-candidate Donald Trump. Concord’s Mot. at 8–9. Others reported a 2016 meeting between

an envoy representing the Crown Princes of Saudi Arabia and Abu Dhabi, Donald Trump Jr., a

Lebanese-American businessman, an Israeli social-media-manipulation specialist, and the

founder of a private military contractor. Id. at 9–10. The discussions allegedly involved a

proposed “online manipulation program designed to help elect then-candidate Trump by using

thousands of fake accounts to promote him on Facebook.” Id. at 9–10. Other news reports

stated that a former MI6 intelligence agent acted as an anonymous source for media reports

about candidate Trump and that he, among other things, disseminated a dossier of opposition

research about Trump. Id. at 10–11. And yet another report alleged that Iran used Facebook to

spread disinformation worldwide. Id. at 6 n.2. Concord also relies on a 2016 Federal Election

Commission complaint that alleges that two Chinese nationals funneled illegal campaign

contributions through a U.S. corporation. Id. at 13. And it relies on another complaint and a

Federal Election Commission Conciliation Agreement that allege that the Australian Labor Party

sent Australian nationals as delegates to serve as volunteers with the Bernie 2016 campaign

organization. Id. at 14, Exs. C, D.

       None of these allegations involves different treatment of “similarly situated persons.”

Armstrong, 517 U.S. at 470. True, Concord’s examples involve foreign nationals and political

candidates. But none of its examples is sufficiently similar to the conspiracy alleged here.

Count one charges Concord, two other entities, and 13 individuals with conspiring to defraud the

United States and interfere with the U.S. political system. It alleges that the co-conspirators,



                                                 2
	  
        Case
         Case2:19-cr-00010-RSM
              1:18-cr-00032-DLF Document
                                Document63-4
                                         66 Filed
                                             Filed10/16/18
                                                   08/22/19 Page
                                                             Page3 4ofof4 5



among other things, created deceptive U.S. personas, social media pages, and social media

groups to attract U.S. audiences and sow discord, used computer infrastructure to hide their

Russian identities and affiliations, obtained visas under false pretenses, and destroyed emails to

cover their tracks. See Indictment ¶¶ 2–85. And Concord has made no attempt to explain

whether there are “legitimate prosecutorial factors,” including insufficient evidence, that could

explain why the other foreign nationals it has identified have not been charged to date. See

Branch Ministries, 211 F.3d at 14. Put simply, Concord has not made the “credible showing of

different treatment of similarly situated persons” required to obtain discovery. Armstrong, 517

U.S. at 469.

       To show discriminatory intent, Concord points to the Special Counsel’s appointment

order. The order cites the Attorney General’s “responsibility . . . to ensure a full and thorough

investigation of the Russian government’s efforts to interfere in the 2016 presidential election.”

Concord’s Mot. Ex. A at 1 (Appointment Order), Dkt. 61-1. And it establishes the Special

Counsel’s authority to “conduct the investigation confirmed by then-FBI Director James B.

Comey in testimony before the House Permanent Select Committee on Intelligence on March 20,

2017,” which includes the investigation of “any links and/or coordination between the Russian

government and individuals associated with the campaign of President Donald Trump.” Id.

       But although the appointment order explicitly refers to the Russian government, it does

not suggest that the Special Counsel is prosecuting Concord because Concord is Russian. To the

extent the appointment order suggests any prosecutorial motive at all, it suggests that the Special

Counsel is prosecuting individuals and entities because of their involvement in “the Russian

government’s efforts to interfere in the 2016 presidential election,” id.—not because of their

Russian nationality.



                                                 3
	  
        Case
         Case2:19-cr-00010-RSM
              1:18-cr-00032-DLF Document
                                Document63-4
                                         66 Filed
                                             Filed10/16/18
                                                   08/22/19 Page
                                                             Page4 5ofof4 5



       Concord has shown neither discriminatory effect nor discriminatory intent. Accordingly,

its motion for discovery is DENIED.




                                                          ________________________
                                                          DABNEY L. FRIEDRICH
                                                          United States District Judge
Date: October 16, 2018




                                              4
	  
              Case 2:19-cr-00010-RSM Document 63-5 Filed 08/22/19 Page 1 of 2



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                    NO. CR19-010RSM
11
                                Plaintiff,
                                                                    ORDER DENYING DEFENDANTS’
12
                           v.                                       MOTION TO DISMISS FOR
13                                                                  SELECTIVE PROSECUTION, OR IN
                                                                    THE ALTERNATIVE, FOR
14     HUAWEI DEVICE CO., LTD.,
                                                                    DISCOVERY
       HUAWEI DEVICE USA, INC.,
15
                    Defendants.
16
17
18
             The Court, having considered the parties’ briefing and the relevant record on the
19
     Defendants’ Motion to Dismiss for Selective Prosecution, or in the Alternative, for
20
     Discovery, HEREBY DENIES the Motion.
21
22
             DATED this ____ day of August, 2019.
23
24
                                                                ______________________________
25
                                                                RICARDO S. MARTINEZ
26                                                              Chief United States District Judge
27
28
      ORDER DENYING MOTION FOR SELECTIVE PROSECUTION                             UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
             Case 2:19-cr-00010-RSM Document 63-5 Filed 08/22/19 Page 2 of 2



 1 Presented by:
 2
   TESSA M. GORMAN
 3 First Assistant United States Attorney
   (Acting Under Authority Conferred by 28 U.S.C. § 515)
 4
 5
   s/ Todd Greenberg
 6
   TODD GREENBERG
 7 THOMAS WOODS
   SIDDHARTH VELAMOOR
 8
   Assistant United States Attorneys
 9 700 Stewart Street, Suite 5220
   Seattle, WA 98101-1271
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR SELECTIVE PROSECUTION                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
